

Exhibit 10.1
Execution Copy









STOCK PURCHASE AGREEMENT
by and among
PACIFIC INSTRUMENTS, INC.,
THE SELLERS LISTED ON SCHEDULE A,
JOHN HUECKEL AND NORMAN HUECKEL, AS OWNERS,
JOHN HUECKEL, AS REPRESENTATIVE
AND
VISHAY PRECISION GROUP, INC.
MARCH 30, 2016



#34018857 v13

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Article 1 Purchase and Sale1
1.1Purchase and Sale    1
1.2Purchase Price    1
1.3Purchase Price Adjustment    2
1.4Payment of Purchase Price    3
1.5Closing Transactions    4
1.6Further Assurances    6
Article 2 Representations and Warranties of Sellers and the Company6
2.1Authority and Enforceability    7
2.2Organization; Authority; Authorization    7
2.3Capitalization; Title to Shares.    7
2.4No Subsidiaries    8
2.5No Conflicts; Consents    8
2.6Financial Information    9
2.7Assets    9
2.8Contracts and Commitments    9
2.9Litigation    10
2.10Intellectual Property    11
2.11Compliance with Laws; Permits    12
2.12Customer Relationship    13
2.13Inventory    13
2.14Accounts Receivable    13
2.15Real Property    13
2.16Employment Matters    14
2.17Employee Benefit Plans    15
2.18Taxes    16
2.19Insurance    18
2.20Accounts    18
2.21Corporate Records    18
2.22Absence of Changes    18

-i-
#34018857 v13

--------------------------------------------------------------------------------




2.23Product Liability; Warranties    19
2.24Certain Transactions    19
2.25Import/Export Activities    19
2.26Foreign Corrupt Practices Act    19
2.27Government Contracts    20
2.28Brokers    22
2.29Environmental Matters    22
Article 3 Representations and Warranties of Buyer23
3.1Organization; Authority; Authorization    23
3.2Noncontravention    23
3.3Brokers    23
Article 4 Additional Agreements24
4.1Conduct of Business Prior to the Closing    24
4.2Access to Information    24
4.3No Solicitation of Other Bids    25
4.4Notice of Certain Events    25
4.5Expenses    26
4.6Tax and Related Matters    26
4.7Non-Competition; Non-Solicitation; Etc    27
4.8Public Announcements    29
4.9Release    29
4.10Cash-Free/Debt-Free    29
4.11Closing Conditions    29
4.12Cooperation on SEC Matters.    29
4.13Buyer 401(k) Plan    30
4.14Consents    30
4.15Cooperation for Infringement Claims    31
4.16Uncollectable Accounts Receivable    31
Article 5 Conditions to Closing31
5.1Conditions to Obligations of All Parties    31
5.2Conditions to Obligations of Buyer    31
5.3Conditions to Obligations of Sellers    32

-ii-
#34018857 v13

--------------------------------------------------------------------------------




Article 6 Remedies for Breaches of this Agreement and other Matters33
6.1Survival    33
6.2Indemnification Provisions for Benefit of Buyer    33
6.3Indemnification Provisions for Benefit of Sellers    34
6.4Certain Limitations    34
6.5Guarantee    35
6.6Sole and Exclusive Remedy    36
6.7Procedure for Indemnification    36
6.8Manner of Payment    38
6.9Characterization of Indemnity Payments    38
Article 7 Termination39
7.1Termination    39
7.2Effect of Termination    39
Article 8 Certain Definitions40
Article 9 Miscellaneous46
9.1No Third Party Beneficiaries    46
9.2Entire Agreement    46
9.3Successors and Assigns    46
9.4Specific Performance    46
9.5Counterparts; Delivery by Facsimile or PDF    47
9.6Descriptive Headings    47
9.7Notices    47
9.8Governing Law    48
9.9Amendments and Waivers    48
9.10Incorporation of Schedules and Exhibits    49
9.11Construction    49
9.12Severability of Provisions    49
9.13Consent to Jurisdiction    49
9.14WAIVER OF JURY TRIAL    50



-iii-
#34018857 v13

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of March 30, 2016,
by and among Vishay Precision Group, Inc., a Delaware corporation (“Buyer”),
Pacific Instruments, Inc., a California corporation (the “Company”), the Persons
listed on Schedule A (each individually a “Seller” and collectively, “Sellers”),
John Hueckel and Norman Hueckel (each individually an “Owner” and collectively,
“Owners”), and John Hueckel, an individual, solely in his capacity as the
representative of Sellers (“Representative”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in Article 8
of this Agreement. Buyer, the Company, Sellers, Owners and Representative are
referred to collectively herein as the “Parties” and individually as a “Party.”
A.    The Company is engaged in the business of designing, manufacturing,
selling, distributing and supporting computer-automated physical measurement
systems (the “Business”).
B.    Sellers own all of the issued and outstanding shares of common stock of
the Company (the “Shares”).
C.    Sellers desire to sell to Buyer all of the Shares, and Buyer desires to
purchase from Sellers all (but not less than all) of the Shares, upon the terms
and subject to the conditions set forth in this Agreement.
D.    The Restricted Parties (as defined below), to induce Buyer to enter into
this Agreement and consummate the transactions contemplated by this Agreement,
agree to be bound by the restrictive covenants set forth in this Agreement,
including the noncompetition and nonsolicitation provisions set forth in Section
4.7 (collectively, the “Restrictive Covenants”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:



#34018857 v13

--------------------------------------------------------------------------------




ARTICLE 1
PURCHASE AND SALE
1.1    Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, at the Closing, Sellers shall sell to Buyer, and Buyer shall purchase
from Sellers, the Shares, free and clear of all Liens, for the consideration
specified in Section 1.2.
1.2    Purchase Price. The aggregate consideration for the Shares and the
Restrictive Covenants is Eleven Million U.S. Dollars ($11,000,000) (the “Base
Purchase Price”), to be increased or decreased by adjustments, if any, as set
forth in Section 1.3 hereof (as so adjusted, the “Purchase Price”), and to be
paid as set forth in Sections 1.3 and 1.4.




1.3    Purchase Price Adjustment. The Purchase Price will be adjusted pursuant
to the following procedures:
(a)    The Parties acknowledge and agree that the Base Purchase Price to be paid
by Buyer hereunder is based on the assumption that the Working Capital for the
Company as of the Closing Date shall be One Million Eight Hundred Thousand U.S.
Dollars ($1,800,000) (the “Required Working Capital”).
(b)    At least three (3) calendar days prior to the Closing, Representative
shall have delivered to Buyer an estimated balance sheet for the Company,
prepared as of the close of business on the anticipated Closing Date (the
“Estimated Closing Date Balance Sheet”), together with a certificate setting
forth Representative’s estimate of Working Capital as of the anticipated Closing
Date, as derived from the Estimated Closing Date Balance Sheet (the “Closing
Date Estimated Working Capital”). The Estimated Closing Date Balance Sheet shall
be prepared in accordance with the Company Accounting Principles.
(c)    The Base Purchase Price shall be (i) increased on a dollar-for-dollar
basis by the amount, if any, by which the Closing Date Estimated Working Capital
exceeds the Required Working Capital; (ii) decreased on a dollar-for-dollar
basis by the amount, if any, by which the Required Working Capital exceeds the
Closing Date Estimated Working Capital; or (iii) neither increased nor decreased
in the event that the Closing Date Estimated Working Capital is equal to the
Required Working Capital. The Base Purchase Price, as adjusted pursuant to this
Section 1.3(c), shall be referred to as the “Closing Consideration.”
(d)    Promptly following the Closing Date, but in any event within ninety (90)
calendar days thereof, Buyer shall deliver to Representative a balance sheet for
the Company as of the close of business on the Closing Date (the “Closing Date
Balance Sheet”), together with a certificate setting forth the Working Capital
as of the Closing Date, as derived from the Closing

-2-
#34018857 v13

--------------------------------------------------------------------------------




Date Balance Sheet (the “Closing Working Capital”). The Closing Date Balance
Sheet shall be prepared in accordance with the Company Accounting Principles. In
connection with preparation of the Closing Date Balance Sheet, the value of the
inventory of the Business as of the close of business on the Closing Date shall
be derived from a physical count of such inventory which shall be conducted by
Buyer and its representatives using the Company Accounting Principles.
Representative shall have the opportunity to observe the taking of such count of
inventory (which may begin on or prior to the Closing Date). Buyer shall use the
information obtained in such count of inventory in the preparation of the
Closing Working Capital.
(e)    Notwithstanding anything to the contrary in this Section 1.3 or
otherwise, Representative shall have fifteen (15) calendar days after delivery
of the Closing Date Balance Sheet by Buyer to review the same, and to propose
any adjustments thereto. All adjustments proposed by Representative shall be set
out in a written statement delivered to Buyer (the “Adjustment Statement”) and
shall be incorporated into the Closing Date Balance Sheet and the determination
of the Closing Working Capital, except for such proposed adjustments to which
Buyer objects within ten (10) calendar days of delivery thereof to
Representative. If Buyer objects to the Adjustment Statement within said 10-day
period (the adjustment to which Buyer objects being referred to herein as the
“Contested Adjustment”), Buyer and Representative shall use reasonable efforts
for a period of twenty (20) calendar days (or such longer period as they may
mutually agree upon in writing) to resolve the Contested Adjustment. If, at the
end of such period, they are unable to resolve the Contested Adjustment, then
Grant Thornton LLP, or failing Grant Thornton LLP’s willingness to so serve,
such other independent United States accounting firm as may be mutually selected
by Buyer and Representative (the “Auditor”), shall resolve the Contested
Adjustment. The Auditor shall determine as promptly as practicable whether the
Closing Date Balance Sheet and Closing Working Capital were determined in
accordance with the standards set forth in this Section 1.3(d) and whether, and
to what extent, if any, such amount requires adjustment, limiting its review,
however, only to the Contested Adjustment submitted for the Auditor’s review.
Buyer and Representative shall instruct the Auditor not to assign a value to the
Contested Adjustment greater than the greatest value of such item assigned to it
by Buyer, on the one hand, or Representative, on the other hand, or less than
the smallest value for such item assigned to it by Buyer, on the one hand, or
Representative, on the other hand. The determination of the Auditor shall be
final, conclusive, and binding upon the Parties. The date on which the Contested
Adjustment is finally determined in accordance with this Section 1.3(e) is
hereinafter referred to as the “Determination Date.” The fees and expenses of
the Auditor shall be split equally between Buyer and Representative. Each Party
shall be responsible for its own costs and expenses incurred in connection with
this Section 1.3(e).
(f)    Upon final determination of the Closing Working Capital in accordance
with Section 1.3(e) (the “Final Closing Working Capital”), the Closing
Consideration shall be adjusted as follows:
(i)    To the extent the Final Closing Working Capital exceeds the Closing Date
Estimated Working Capital, the excess shall be paid to Representative (for
distribution to Sellers) by Buyer by wire transfer of immediately available
funds within ten (10) calendar days following determination thereof.

-3-
#34018857 v13

--------------------------------------------------------------------------------




(ii)    To the extent the Final Closing Working Capital is less than the Closing
Date Estimated Working Capital, then Representative and Buyer shall execute a
joint written instruction to the Escrow Agent within ten (10) calendar days
following determination thereof instructing that an amount equal to the
difference between the Final Closing Working Capital and the Closing Date
Estimated Working Capital (the “Working Capital Adjustment Amount”) be released
from the Working Capital Escrow Account to Buyer; provided, that to the extent
that the Working Capital Adjustment Amount exceeds the funds then existing in
the Working Capital Escrow Account, Buyer shall have the right to recover such
excess from the Indemnity Escrow Account (in which case Representative and Buyer
shall execute a joint written instruction to the Escrow Agent instructing that
an amount equal to such excess be released from the Indemnity Escrow Account) or
directly from Sellers (in which case Representative shall pay such excess, on
behalf of Sellers, to Buyer by wire transfer of immediately available funds to
an account designated by Buyer).
(g)    As promptly as practicable after payment in full of all amounts payable
to Buyer under Section 1.3(f), Buyer and Representative shall deliver to the
Escrow Agent a joint written instruction instructing the Escrow Agent to
disburse any amounts then remaining in the Working Capital Escrow Account to
Representative for distribution to Sellers.
1.4    Payment of Purchase Price.
(a)    At the Closing, Buyer shall pay, in each case by wire transfer of
immediately available funds:
(i)    first, on behalf of the Company, an amount equal to the aggregate
Indebtedness of the Company as of the Closing Date pursuant to the Supplemental
Agreement and Releases (as defined below), in the amounts and to the accounts
designated in writing by Sellers at least one (1) Business Days prior to the
Closing Date;
(ii)    second, (A) an amount equal to $200,000 (the “Working Capital Escrow
Amount”) to U.S. Bank, N.A. (the “Escrow Agent”) for deposit into an
interest-bearing escrow account (the “Working Capital Escrow Account”)
established pursuant to the terms of the Escrow Agreement, and (B) an amount
equal to $1,000,000 (the “Indemnity Escrow Amount”) to the Escrow Agent for
deposit into an interest-bearing escrow account (the “Indemnity Escrow Account”)
established pursuant to the terms of the Escrow Agreement;
(iii)    third, on behalf of the Company, an amount equal to the aggregate
Company Expenses set forth on Schedule 1.4(a)(iii), in the amounts and to the
accounts set forth on such Schedule; and
(iv)    finally, an amount equal to the Closing Consideration less the sum of
the amounts described in clauses (i) through (iii) of Section 1.4(a) above, to
the account designated in writing by Representative for further distribution to
Sellers in accordance with Schedule 1.4(a)(iv).

-4-
#34018857 v13

--------------------------------------------------------------------------------




(b)    Treatment of Escrow Amounts. The Working Capital Escrow Amount and the
Indemnity Escrow Amount shall be treated by each of the Parties as a part of the
Purchase Price (except to the extent treated as interest pursuant to Law).
1.5    Closing Transactions.
(a)    Closing. Subject to the terms and conditions of this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place by telephone, electronic transmission and/or facsimile no later than
two (2) Business Days after the last of the conditions to Closing set forth in
Article 5 have been satisfied or waived (other than conditions which, by their
nature, are to be satisfied on the Closing Date), or at such other time or on
such other date as the Parties may mutually agree upon in writing. The date and
time of the Closing are referred to herein as the “Closing Date,” and the
Closing shall be deemed effective as of 11:59 p.m., Eastern Time, on the Closing
Date.
(b)    Closing Deliveries of Representative. At the Closing, Representative
shall have executed and/or delivered to Buyer:
(i)    stock certificates evidencing the Shares, free and clear of all Liens,
duly endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank, with all required stock transfer tax stamps
affixed thereto;
(ii)    a lease agreement, in form and substance reasonably satisfactory to
Buyer and its counsel with respect to the premises located at 4080 Pike Lane,
Concord, CA 94520, and providing a minimum lease term of five (5) years, duly
executed by Landlord (as landlord of the premises) and the Company (the “New
Lease”);
(iii)    an escrow agreement, duly executed by Representative, in form and
substance reasonably satisfactory to Buyer and its counsel (the “Escrow
Agreement”);
(iv)    (x) release agreements in form and substance acceptable to Buyer, duly
executed by each Person whose name is set forth on Schedule 1.5(b)(iv) and the
Company (each, a “Supplemental Agreement and Release”) and (y) evidence, in form
and substance acceptable to Buyer, of discharge of the Company’s obligations
pursuant to Section 1 of each Supplemental Agreement and Release;
(v)    written resignations duly executed by the officers and/or directors of
the Company;
(vi)    evidence of discharge of any and all Liens (except Liens for property
Taxes not yet due and payable and for which adequate provision for the payment
of has been made on the Company’s books and records) affecting the Business, in
form and substance, reasonably satisfactory to Buyer and its counsel;
(vii)    all of the Company’s books and records of any kind or nature;

-5-
#34018857 v13

--------------------------------------------------------------------------------




(viii)    copies of all consents and approvals of any Person necessary to the
consummation of the Closing, including, without limitation, consents identified
on Schedule 1.5(b)(viii), and other consents and approvals from parties to
loans, Contracts, leases or other agreements and consents and approvals from
Governmental Entities;
(ix)    a duly executed Secretary’s Certificate and copies of the articles of
incorporation, bylaws, and resolutions of the board of directors and
shareholders of the Company approving the Agreement and all transactions
contemplated herein, and authorizing the execution, delivery, and performance of
this Agreement and the other Transaction Documents;
(x)    an duly executed affidavit from each Seller dated as of the Closing Date,
in form and substance, reasonably satisfactory to Buyer and its counsel, sworn
under penalty of perjury and in form and substance required under the Treasury
Regulations issued pursuant to Section 1445 of the Code, stating that such
Seller is not a “foreign person” as defined in Section 1445 of the Code;
(xi)    a certificate, dated as of the Closing Date, duly executed on behalf of
the Company by the President of the Company and each Seller, certifying that
each of the conditions set forth in Section 5.2(a) and Section 5.2(b) have been
satisfied;
(xii)    evidence that the board of directors and shareholders of the Company
have adopted resolutions, in form and substance, reasonably satisfactory to
Buyer and its counsel, (i) terminating each of the Company 401(k) Plan and the
commercial lease, dated December 28, 1999, by and among the Company and
Landlord, and (ii) assigning the Sublease to Landlord and releasing the Company
from any liabilities thereunder, in each case effective immediately prior to the
Closing.
(xiii)    spousal consents, in form and substance, reasonably satisfactory to
Buyer and its counsel, duly executed by each Seller (and their spouse) who is a
natural Person and married as of the date hereof;
(xiv)    a non-disclosure agreement, in form and substance, reasonably
satisfactory to Buyer and its counsel, duly executed by each Person set forth on
Schedule 1.5(b)(xiv);
(xv)    consulting agreements, in form and substance reasonably satisfactory to
Buyer and its counsel, duly executed by the Company, on the one hand, and each
of Norman Hueckel and John Hueckel (collectively, the “Consulting Agreements”);
and
(xvi)    such other instruments, in form and substance, reasonably satisfactory
to Buyer and its counsel, as are necessary to vest in Buyer good and marketable
title in and to the Shares in accordance with the provisions hereof.
(c)    Closing Deliveries of Buyer. At the Closing, Buyer shall have executed
and/or delivered to Representative:

-6-
#34018857 v13

--------------------------------------------------------------------------------




(i)    the Closing Consideration by wire transfer of immediately available funds
to an account or accounts designated in writing by Representative to Buyer no
later than two (2) Business Days prior to the Closing Date;
(ii)    the Escrow Agreement, duly executed by Buyer and the Escrow Agent; and
(iii)    a certificate, dated as of the Closing Date, duly executed on behalf of
Buyer by the President of Buyer, certifying that each of the conditions set
forth in Section 5.3(a) and Section 5.3(b) have been satisfied.
1.6    Further Assurances. From time to time after the Closing and without
further consideration, Sellers and Representative, upon the reasonable request
of Buyer, will execute and deliver such documents and instruments of conveyance
and transfer as Buyer may reasonably request in order to consummate more
effectively the purchase and sale of the Shares as contemplated hereby, and to
vest in Buyer title to the Shares free and clear of all Liens.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLERS AND THE COMPANY
As a material inducement to Buyer to enter into and perform its obligations
under this Agreement, (a) each Seller severally (and not jointly) represents and
warrants to Buyer that the statements contained in Section 2.1, Section 2.3(d),
Section 2.5(a), Section 2.9(a), Section 2.11(a)(i) and Section 2.28(a)
(collectively, the “Seller Representations”) are true and correct as of the date
hereof and as of the Closing (except those statements addressing matters only as
of a specified date which shall be true and correct as of that specified date);
and (b) the Company represents and warrants to Buyer that the statements
contained in this Article 2 (excluding the Seller Representations) (the “Company
Representations”) are true and correct as of the date hereof and as of the
Closing (except those statements addressing matters only as of a specified date
which shall be true and correct as of that specified date).
2.1    Authority and Enforceability. Each Seller has the legal capacity to enter
into this Agreement and the other Transaction Documents to which such Seller is
a party, to carry out his or her obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. This Agreement and
the other Transaction Documents to which each Seller is a party or by which such
Seller is bound, when executed and delivered by such Seller in accordance with
the terms hereof, will each constitute a valid and binding obligation of such
Seller, enforceable in accordance with its terms, except as such enforcement may
be limited by applicable (a) Laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (b) rules of Law governing specific
performance, injunctive relief and other equitable remedies (the “Bankruptcy and
Equity Exceptions”).
2.2    Organization; Authority; Authorization. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of

-7-
#34018857 v13

--------------------------------------------------------------------------------




California. The Company possesses all requisite corporate power and authority to
own, lease and operate the properties and assets owned, leased and operated by
it; to carry on the Business as now conducted by it; and to carry out the
transactions contemplated by this Agreement and each of the other Transactions
Documents to which the Company is a party. No other corporate or other
proceeding on the part of the Company is necessary to approve and authorize the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby. This
Agreement and the other Transaction Documents to which the Company is a party or
by which the Company is bound, when executed and delivered by the Company in
accordance with the terms hereof, will each constitute a valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
such enforcement may be limited by the Bankruptcy and Equity Exceptions.
2.3    Capitalization; Title to Shares.(a)    The authorized capital stock of
the Company consists of 200,000 shares of common stock, of which 102,374 shares
are issued and outstanding and constitute the Shares. All of the Shares have
been duly authorized, are validly issued, fully paid and non-assessable, and are
owned of record and beneficially by Sellers as set forth on Schedule A, free and
clear of all Liens. Upon consummation of the transactions contemplated by this
Agreement, Buyer shall own all of the Shares, free and clear of all Liens.
(b)    All of the Shares were issued in compliance with applicable Laws. None of
the Shares were issued in violation of any agreement, arrangement or commitment
to which any Seller or the Company is a party or is subject to or in violation
of any preemptive or similar rights of any Person.
(c)    There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the capital stock of the Company or obligating any Seller
or the Company to issue or sell any shares of capital stock of, or any other
interest in, the Company. The Company does not have outstanding or authorized
any stock appreciation, phantom stock, profit participation or similar rights.
There are no voting trusts, shareholder agreements, proxies or other agreements
or understandings in effect with respect to the voting or transfer of any of the
Shares.
(d)    Each Seller has full legal and beneficial title to all of the Shares
owned by him or her and has full power, right, legal capacity and authority to
sell and deliver the Shares in accordance with this Agreement, free any clear of
any Liens. There are no existing agreements, subscriptions, options, warrants,
calls, commitments, conversion rights or other rights of any character to
purchase or otherwise acquire from such Seller at any time, or upon the
happening of any event, any of the Shares. There are no voting trusts,
shareholder agreements, proxies or other agreements or understandings in effect
with respect to the voting or transfer of any of the Shares.
2.4    No Subsidiaries. The Company does not own, or have any interest in any
shares or have an ownership interest in any other Person.

-8-
#34018857 v13

--------------------------------------------------------------------------------




2.5    No Conflicts; Consents.
(a)    The execution, delivery and performance by each Seller of this Agreement
and all other Transaction Documents to which such Seller is a party, and the
fulfillment of and compliance with the respective terms thereof, do not and will
not (a) conflict with or result in a breach of the terms, conditions or
provisions of, (b) constitute a default under, (c) result in a violation of, or
(d) require any authorization, consent, approval, exemption or other Action by
or declaration or notice to any Governmental Entity pursuant to, any material
Contract, or any material Law, to which such Seller or his or her assets is
subject. No consent, approval, Permit, Court Order, declaration or filing with,
or notice to, any Governmental Entity is required by or with respect to any
Seller in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.
(b)    The execution, delivery and performance the Company of this Agreement,
and all other Transaction Documents to which the Company is a party, and the
Company’s fulfillment of and compliance with the respective terms hereof and
thereof, do not and will not (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of the Company; (b) conflict with or
result in a violation or breach of any provision of any Law applicable to the
Company; (c) except as set forth on Schedule 2.5(b), to the Knowledge of the
Company, require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Contract to which the Company is a
party or by which the Company is bound or to which any of its properties and
assets are subject (including any Material Contract) or any Permit affecting the
properties, assets or business of the Company (including the Business); or (d)
result in the creation or imposition of any Lien on any properties or assets of
the Company. Except as set forth on Schedule 2.5(b), no consent, approval,
Permit, Court Order, declaration or filing with, or notice to, any Governmental
Entity is required by or with respect to the Company in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.
2.6    Financial Information. Complete copies of the unaudited financial
statements consisting of the balance sheet of the Company as of January 31,
2016, 2015 and 2014 and the related statements of income and retained earnings,
shareholders’ equity and cash flow for the years then ended (the “Financial
Information”) have been delivered to Buyer. The Financial Information is
complete and correct in all respects and presents fairly the cash flows, income,
assets and Liabilities of the Business for the historic periods presented. The
Company has collected the revenues, and timely paid all expenses, reflected in
the Financial Information with respect to historic periods. The Financial
Information reflects, reserves against or otherwise describes all Liabilities
required by GAAP, as modified by the Company Accounting Principles, to be
reflected, reserved against or otherwise described in the Financial Information.
There are no

-9-
#34018857 v13

--------------------------------------------------------------------------------




Liabilities which have arisen in the ordinary course of business since the most
recent Financial Information that, individually or in the aggregate, could have
a Material Adverse Effect. Except as set forth on Schedule 2.6, there is no
Liability in respect of the Company of any nature except (a) those Liabilities
reflected in the Financial Information, (b) Liabilities arising in the ordinary
course of business that, individually or in the aggregate, are not material or
could not have a Material Adverse Effect, and (c) Liabilities that are executory
obligations under Contracts (other than any Liabilities resulting from, arising
out of, relating to, in the nature of, or caused by any breach by the Company of
such Contract, tort or violation of law) that (i) do not entail expenditures or
payments by the Company in excess of $25,000 determined on an annual basis and
(ii) are not Material Contracts as defined and required to be disclosed in
Section 2.8(a). To the extent the Financial Information includes projections
relating to periods beginning on or after the Closing Date, such projections
have been prepared by the Company in good faith from the books and records of
the Company. The assumptions used in preparation of such projections were fair
and reasonable when made and continue to be fair and reasonable on the date
hereof.
2.7    Assets. The Company has good and marketable title to, or a valid
leasehold interest in, all properties and assets used by it in the Business,
free and clear of all Liens. The equipment and other tangible assets of the
Company and the Business are in good operating condition (normal wear and tear
excepted) and are fit in all material respects for use in the ordinary course of
business. The Company owns, or has a valid leasehold interest in, all properties
and assets necessary or desirable for the conduct of the Business as presently
conducted.
2.8    Contracts and Commitments.
(a)    Schedule 2.8(a) sets forth a complete and accurate list of each Contract
described below to which the Company or any of its properties is party or is
otherwise bound or subject (together with the Government Contracts and
Government Bids set forth on Schedule 2.27(a), each, a “Material Contract” and
collectively, the “Material Contracts”): (i) any Contract that creates a
partnership or a joint venture or arrangement that involves a sharing of profits
with any other Person; (ii) any Contract that purports to or has the effect of
limiting either the Company’s right to engage in, or compete with any Person in,
any business; (iii) any Contract involving the incurrence by the Company of
Liabilities (other than Liabilities to render services to customers in the
ordinary course of business) in any one transaction or series of related
transactions in excess of $25,000; (iv) any Contract creating any Lien on any of
the Shares; (v) any Contract pursuant to which the Company has guaranteed any
Indebtedness; (vi) any Contract not made in the ordinary course of business that
is in excess of $25,000; (vii) any Contract granting any preferential rights to
purchase or acquire any interest in any of Company’s assets, property or rights
or requiring consent of any party to the transfer and assignment of any such
assets, property or rights; (viii) any Contract that contains a “most favored
nation” or “most favored customer” clause; and (ix) any leases of properties or
assets of the Company, including any Contract creating a Lien on such property
or assets.

-10-
#34018857 v13

--------------------------------------------------------------------------------




(b)    Each Material Contract (i) is valid and binding on the Company and, to
the Knowledge of the Company, is valid and binding upon parties other than the
Company in accordance with its terms and (ii) contains no provision or covenant
prohibiting or limiting the ability of the Company to operate its Business.
(c)    No party to any Material Contract (i) has provided any notice to the
Company of its intent to terminate, or withdraw its participation in, any such
Material Contract, (ii) has, to the Knowledge of the Company, threatened to
terminate, or withdraw from participation in, any such Material Contract or
(iii) is, to the Knowledge of the Company, in breach or default in any material
respect under any provision thereof, and, to the Knowledge of the Company, no
event or condition has occurred, whether with or without the passage of time or
the giving of notice, or both, that would constitute such a breach or default.
(d)    Except as set forth on Schedule 2.8(d) and Schedule 2.5(b),the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby will not (i) result in or give to any Person
any right of termination, non-renewal, cancellation, withdrawal, acceleration or
modification in or with respect to any Material Contract, (ii) result in or give
to any Person any additional rights or entitlement to increased, additional,
accelerated guaranteed or other change in payments under any Material Contract
or (iii) result in the creation or imposition of any Actions upon the Company or
any Lien upon any of the property or assets of the Company under the terms of
any Material Contract.
2.9    Litigation.
(a)    Schedule 2.9(a) sets forth all Actions or Governmental Entity
investigations against any Seller in connection with such Sellers ownership of
the Shares or operation of the Business since January 31, 2013. There are no
Actions pending, or to the Knowledge of each Seller, threatened against or
affecting such Seller, or pending or threatened by any Seller (or which any
Seller plans to initiate) in connection with such Seller’s ownership of the
Shares or operation of the Business against any Third Party, at law or in
equity, or before or by any Governmental Entity (including any Actions with
respect to the transactions contemplated by the Transaction Documents). No
Seller is subject to any Court Order with respect to his or her ownership of the
Shares or operation of the Business.
(b)    Schedule 2.9(b) sets forth all Actions or Governmental Entity
investigations against the Company in connection with the operation of the
Business since January 31, 2013. There are no Actions pending or, to the
Knowledge of the Company, threatened against or affecting the Company in
connection with the operation of the Business or the operation, conduct, use or
value of any of the properties or assets of the Company (or pending or
threatened against or affecting any of the officers, directors or employees of
the Company working in the Business), or pending or threatened by the Company
(or which the Company plans to initiate) in connection with the operation of the
Business against any Third Party, at law or in equity, or before or by any
Governmental Entity (including any Actions with respect to the transactions
contemplated by the Transaction Documents). The Company is not subject to any
Court Order with respect to its operation of the Business.

-11-
#34018857 v13

--------------------------------------------------------------------------------




2.10    Intellectual Property.
(a)    Set forth on Schedule 2.10(a) is a true and complete list, with a brief
description of each, including, where relevant, the applicable jurisdiction, the
registration number, the application number or issuance number, the date of
application, issuance and/or filing, of all (i) registered Intellectual Property
of the Company; and (ii) un-registered Intellectual Property of the Company that
is material to the Business. The Company owns and possesses all right, title and
interest in and to, or has a valid and enforceable license to use pursuant to
the Intellectual Property Agreements, all of the Acquired Intellectual Property,
free and clear of all Liens.
(b)    Set forth on Schedule 2.10(b) a is a true and complete list of all
Contracts and agreements, including the date, title and parties for each
agreement, granting the Company a license to use the Intellectual Property of a
Third Party (each, an “Intellectual Property Agreement”). Such schedule
identifies the licensed Intellectual Property that relates to such Contracts.
The Company has made available to Buyer true and complete copies (or in the case
of any oral agreements, a complete and accurate written description) of all
Intellectual Property Agreements, including all modifications, amendments and
supplements thereto and waivers thereunder. Each Intellectual Property Agreement
is valid and binding on the Company and the applicable licensor in accordance
with its terms and is in full force and effect. Neither the Company nor, to the
Knowledge of the Company, any other party thereto is in breach of or default
under (or is alleged to be in breach or default under), or has provided or
received any notice of breach or default of or any intention to terminate, any
Intellectual Property Agreement. To the Knowledge of the Company, no event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Intellectual Property Agreement or
result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
(c)    The Acquired Intellectual Property includes all of the Intellectual
Property necessary, sufficient or desirable for, or used in, the conduct of the
Business as presently conducted by the Company. Except as disclosed on Schedule
2.10(c), (i) the Company has not misused any Acquired Intellectual Property, and
(ii) there has not been, and there is not currently pending, any Action
challenging the use, ownership, validity, enforceability or registrability of
any Acquired Intellectual Property owned by the Company.
(d)    The Company is not, and the operation of the Business is not, currently
infringing, misappropriating, diluting or otherwise violating the Intellectual
Property or other rights of any other Person, and the Company has not, and the
operation of the Business has not, in the past infringed, misappropriated,
diluted or otherwise violated the Intellectual Property or other rights of any
other Person.
(e)    The Company has not received any communication alleging that it or the
conduct of the Business has infringed, misappropriated, diluted or otherwise
violated or, that by conducting the Business as proposed to be conducted, the
Company would infringe, misappropriate, dilute or otherwise violate, any
Intellectual Property of any other Person (including, in each case, the receipt
of any unsolicited demand or invitation to license the

-12-
#34018857 v13

--------------------------------------------------------------------------------




Intellectual Property of any other Person) and the Company has not requested or
received any opinions of counsel related to the foregoing. To the Knowledge of
the Company, no other Person is currently infringing, misappropriating, diluting
or violating, or has in the past infringed, misappropriated, diluted or
violated, any of the Acquired Intellectual Property owned by the Company.
(f)    The Company has not granted any license or option or entered into any
Contract of any kind with respect to the use of the Acquired Intellectual
Property.
(g)    The Company has taken all appropriate steps to protect its rights in, and
the confidentiality of, the Acquired Intellectual Property and, except for the
employees, agents, consultants or contractors disclosed on Schedule 2.10(g),
each of its employees, agents, consultants and contractors have executed
enforceable proprietary information, assignment of inventions and
confidentiality agreements assigning all right, title and interest in any
Intellectual Property owned (or purported to be owned) by the Company to the
Company.
(h)    Except as disclosed on Schedule 2.10(h), none of the software included in
the Acquired Intellectual Property incorporates, includes, is distributed
together with, or is compiled with, linked with or otherwise dependent on any
Open Source Materials. For purposes of this Section “Open Source Materials”
means any and all software or other material that (i) is distributed as “free
software”, “open source software” or under a similar licensing or distribution
model, including, but not limited to, the GNU General Public License (GPL), GNU
Lesser General Public License (LGPL), Mozilla Public License (MPL), the Artistic
License (e.g., PERL); the Netscape Public License; the Sun Community Source
License (SCSL); the Sun Industry Standards License (SISL), or any other license
described by the Open Source Initiative as set forth on www.opensource.org; or
(ii) requires as a condition of use, modification and/or distribution of such
software or material that such software or material or other software or
material incorporated into, derived from or distributed with such software or
material (A) be disclosed or distributed in source code form, (B) be licensed
for the purpose of making derivative works, or (C) be redistributable at no
charge.
2.11    Compliance with Laws; Permits.
(a)    (i)     Each Seller has materially complied with and each Seller is
currently in material compliance with all applicable Laws relating to the
ownership of each Seller’s properties and assets (including the Shares). No
Seller has received notice of any violation of any of the foregoing (whether
material or not).
(ii)    The Company has materially complied with and the Company is currently in
material compliance with all applicable Laws relating to the operation and
conduct of the Business and ownership of all of their properties and assets. The
Company has not received notice of any violation of any of the foregoing
(whether material or not).
(b)    The Company owns, holds, possesses or lawfully uses all material permits,
licenses, registrations, authorizations, consents, certificates, Court Orders,
franchises, variances and approvals of Governmental Entities necessary or
desirable for the ownership, use, occupancy

-13-
#34018857 v13

--------------------------------------------------------------------------------




or operation of the Business, all of which are identified on Schedule 2.11(b)
(“Permits”). The Company is in compliance with such Permits, as applicable, all
of which are in full force and effect, and neither the Company nor any of its
Affiliates or representatives has received any notices (written or oral) to the
contrary, and, except as set forth on Schedule 2.11(b), to the Knowledge of the
Company, there is no basis for believing that any Permit will not be renewable
upon expiration without the need to comply with any special qualification
procedures or to pay any amounts other than routine filing fees. Except as set
forth on Schedule 2.11(b), none of such Permits will be adversely affected by
the consummation of the transactions contemplated hereby, none of such Permits
will expire or terminate as a result of the consummation of the transactions
contemplated hereby, and each such Permit issued to or held by the Company will
continue in full force and effect following the Closing without requiring the
consents or approval of any Person. Neither the Company nor any of its
Affiliates or representatives has received any notification from any
Governmental Entity (i) asserting that it is not in compliance with any Law or
(ii) threatening to revoke any material Permit owned or held by it
2.12    Customer Relationship. Schedule 2.12 sets forth an accurate and complete
list, for the fiscal year ended January 31, 2016, of (a) the top ten (10)
customers by revenue of the Company (the “Material Customers”), and (b) the top
ten (10) suppliers by dollar amount of purchases made by the Company (the
“Material Suppliers”). Since February 1, 2016, neither the Company nor any of
its Affiliates or representatives has received notice from any customer or
supplier identified on Schedule 2.12 indicating that any such customer or
supplier (i) intends to terminate its existing agreements with the Company, (ii)
intends to materially adversely modify its relationship with the Company or
(iii) intends to renegotiate pricing or adversely change any other terms of the
relationship with the Company. The Company is not engaged in any material
dispute with any customer or supplier listed on Schedule 2.12.
2.13    Inventory. All inventory of the Company reflected in the Company’s most
recently prepared balance sheet consist of a quality and quantity that is usable
and all finished goods inventory is salable in the ordinary course of business.
All such inventory is owned by the Company free and clear of all Liens, and no
such inventory is held on a consignment basis.
2.14    Accounts Receivable. The accounts receivable reflected in the Financial
Information and the accounts receivable arising after the date thereof (a) have
arisen from bona fide transactions entered into by the Company involving the
sale of goods or the rendering of services in the ordinary course of business;
(b) constitute only valid, undisputed claims of the Company not subject to
claims of set-off or other defenses or counterclaims other than normal cash
discounts accrued in the ordinary course of business; and (c) except as set
forth on Schedule 2.14, to the Knowledge of the Company are collectible in full
within ninety (90) calendar days after billing.  
2.15    Real Property.
(a)    Schedule 2.15 sets forth each parcel of real property leased by the
Company and used in or necessary for the conduct of the Business as currently
conducted

-14-
#34018857 v13

--------------------------------------------------------------------------------




(together with all rights, title and interest of the Company in and to leasehold
improvements relating thereto, including, but not limited to, security deposits,
reserves or prepaid rents paid in connection therewith, collectively, the
“Leased Real Property”), and a true and complete list of all leases, subleases,
licenses, concessions and other agreements (whether written or oral), including
all amendments, extensions renewals, guaranties and other agreements with
respect thereto, pursuant to which the Company holds any Leased Real Property
(collectively, the “Leases”). The Company has delivered to Buyer a true and
complete copy of each Lease. Except as set forth on Schedule 2.15, with respect
to each Lease:
(i)    such Lease is valid, binding, enforceable and in full force and effect,
and the Company enjoys peaceful and undisturbed possession of the Leased Real
Property;
(ii)    the Company is not in breach or default under such Lease, and no event
has occurred or circumstance exists which, with the delivery of notice, passage
of time or both, would constitute such a breach or default, and the Company has
paid all rent due and payable under such Lease;
(iii)    the Company has not received nor given any notice of any default or
event that with notice or lapse of time, or both, would constitute a default by
the Company under any of the Leases and, to the Knowledge of the Company, no
other party is in default thereof, and no party to any Lease has exercised any
termination rights with respect thereto;
(iv)    the Company has not subleased, assigned or otherwise granted to any
Person the right to use or occupy such Leased Real Property or any portion
thereof; and
(v)    the Company has not pledged, mortgaged or otherwise granted a Lien on its
leasehold interest in any Leased Real Property.
(b)    Except as set forth on Schedule 2.15(b), all of the assets used in the
Business are located at 4080 Pike Lane, Concord, CA 94520.
2.16    Employment Matters.
(a)    Schedule 2.16(a) contains a list of all Persons who are employees,
independent contractors or consultants of the Business as of the date hereof,
including any employee who is on a leave of absence of any nature, paid or
unpaid, authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of the fringe benefits provided to each such individual as of the date hereof.
(b)    The Company is not, and has never been, a party to, bound by, or
negotiating any collective bargaining agreement or other Contract with a union,
works council or labor organization (collectively, “Union”), and there is not,
and has never been, any Union representing or purporting to represent any
employee of the Company, and, to the Knowledge of

-15-
#34018857 v13

--------------------------------------------------------------------------------




the Company, no Union or group of employees is seeking or has sought to organize
employees for the purpose of collective bargaining.
(c)    The Company is and has been in compliance in all material respects with
all applicable Laws pertaining to employment and employment practices to the
extent they relate to employees of the Business, including all Laws relating to
labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers’ compensation,
leaves of absence and unemployment insurance. To the Knowledge of the Company,
all individuals characterized and treated by the Company as consultants or
independent contractors of the Business are properly treated as independent
contractors under all applicable Laws. To the Knowledge of the Company, all
employees of the Company classified as exempt under the Fair Labor Standards Act
and state and local wage and hour Laws are properly classified. There are no
Actions against the Company pending, or to the Knowledge of the Company,
threatened to be brought or filed, by or with any Governmental Entity or
arbitrator in connection with the employment of any current or former applicant,
employee, consultant or independent contractor of the Company, including,
without limitation, any Claim relating to unfair labor practices, employment
discrimination, harassment, retaliation, equal pay, wages and hours or any other
employment related matter arising under applicable Law.
2.17    Employee Benefit Plans.
(a)    Schedule 2.17(a) contains a true and complete list of each Employee
Benefit Plan. As applicable with respect to each Employee Benefit Plan, the
Company has delivered to Buyer, true and complete copies of (i) each Employee
Benefit Plan, including all amendments thereto, (ii) the current summary plan
description and each summary of material modifications thereto, (iii) the most
recently filed annual reports (Form 5500 and all schedules thereto), (iv) the
most recent IRS determination or opinion letter and each currently pending
application to the IRS for a determination letter (including any Form 5310), and
(v) all records, notices and filings concerning IRS or Department of Labor
audits or investigations, “prohibited transactions” within the meaning of
Section 406 of ERISA or Section 4975 of the Code and “reportable events” within
the meaning of Section 4043 of ERISA. Certain Employee Benefit Plans were
prepared and are administered by third party administrators, all of which are
identified on Schedule 2.17(a) (“Third Party Plans”). The statements contained
in this Section 2.17 when made with respect to Third Party Plans shall be
qualified to the Knowledge of the Company.
(b)    The Company and each ERISA Affiliate are in compliance in all material
respects with the provisions of ERISA, the Code and other Laws applicable to the
Employee Benefit Plans. Each Employee Benefit Plan has been maintained, operated
and administered in compliance in all material respects with its terms and the
applicable provisions of ERISA, the Code and other Laws.

-16-
#34018857 v13

--------------------------------------------------------------------------------




(c)    The Employee Benefit Plans which are Employee Pension Benefit Plans and
which are intended to meet the qualification requirements of Section 401(a) of
the Code have received determination letters from the IRS to the effect that
such plans are qualified and exempt from federal income taxes under Sections
401(a) and 501(a) of the Code, respectively, and each such Employee Pension
Benefit Plan is so qualified.
(d)    No Employee Benefit Plan is now or at any time has been subject to Part
3, Subtitle B of Title I of ERISA or Title IV of ERISA. Neither the Company nor
any ERISA Affiliate has ever contributed to, or been required to contribute to
any “multiemployer plan” (within the meaning of Section 3(37) of ERISA).
(e)    There are no pending audits or investigations by any Governmental Entity
involving any Employee Benefit Plan, and no threatened or pending Claims (except
for individual Claims for benefits payable in the normal operation of the
Employee Benefit Plans), suits or proceedings involving any Benefit Plan, any
fiduciary thereof or service provider thereto, nor to the Knowledge of the
Company, is there any reasonable basis for any such Claim, suit or proceeding.
(f)    No Employee Benefit Plan provides benefits, including, without
limitation, death or medical benefits, beyond termination of service or
retirement other than coverage mandated by Law.
(g)    No payment which is or may be made by, from or with respect to any
Employee Benefit Plan, to any current or former employee, officer or director of
the Business, either alone or in conjunction with any other payment, event or
occurrence, will or could reasonably be characterized as an “excess parachute
payment” under Section 280G of the Code.
(h)    Each Employee Benefit Plan that constitutes a “non-qualified deferred
compensation plan” within the meaning of Section 409A of the Code, complies in
both form and operation with the requirements of Section 409A of the Code so
that no amounts paid pursuant to any such Benefit Plan is subject to tax under
Section 409A of the Code.
2.18    Taxes.
(a)    The Company has filed or caused to be filed all Tax Returns with respect
to Taxes that are or were required to be filed pursuant to applicable Law. All
Tax Returns filed by the Company are true, correct and complete and were
prepared in compliance with all applicable Laws. The Company has paid all Taxes
(whether or not shown on any Tax Returns), except such Taxes, if any, which are
not yet due and payable and for which adequate provision for the payment of has
been made on the Company’s books and records. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return. No
Claim has ever been made by any Governmental Entity in a jurisdiction where the
Company does not file Tax Returns that the Company is or may be subject to
taxation by that jurisdiction. There are no Liens for Taxes (other than Taxes
not yet due and payable) upon any of the assets of the Company.

-17-
#34018857 v13

--------------------------------------------------------------------------------




(b)    The Company has delivered or made available to Buyer correct and complete
copies of all Tax Returns filed by the Company since January 31, 2013. Neither
the Company nor any of its Affiliates or representatives expects that any
Governmental Entity may assess any additional Taxes for any period for which Tax
Returns have been filed. The Company has not, in the five (5) year period
preceding the Closing Date, been audited or examined by any Governmental Entity
in respect of Taxes, and there are no pending or to the Knowledge of the
Company, threatened audits, assessments, disputes or Claims concerning any Taxes
of the Company. The Company has not waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.
(c)    There is no Tax sharing agreement, Tax allocation agreement, Tax
indemnity obligation or similar Contract, understanding or practice with respect
to Taxes (including any advance pricing agreement, closing agreement or other
arrangement relating to Taxes) that shall require any payment by the Company.
(d)    The Company has never been a member of an affiliated group filing a
consolidated federal income Tax Return or any similar group for federal, state,
local or foreign Tax purposes. The Company has no Liability for Taxes of any
other Person under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
Contract or otherwise.
(e)    The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date, (ii) “closing agreement” as described in Section 7121 of the Code (or any
similar provision of state, local or foreign Law) executed on or prior to the
Closing Date, (iii) installment sale or open transaction disposition made on or
prior to the Closing Date, (iv) prepaid amount received on or prior to the
Closing Date, (v) election under Section 108(i) of the Code; (vi) amounts earned
on or before the Closing Date pursuant to Section 951 of the Code, or (vii) debt
instrument held by the Company on or before the Closing Date that was acquired
with “original issue discount” as defined in Section 1273(a) of the Code or
subject to the rules set forth in Section 1276 of the Code.
(f)    The Company has not distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Sections 355 or 361 of the Code.
(g)    The Company has withheld and paid all Taxes required by law or agreement
to have been withheld and paid by it in connection with any amounts paid as
compensation by the Company to its employees and independent contractors
(including distributors) and any other payments to employees, independent
contractors, shareholders or other third Persons, and the Company has complied
with all information reporting and backup withholding requirements, including
maintenance of required records with respect thereto. The Company has properly
treated all independent contractors who have rendered services to it as
non-employees for all federal, state, local and foreign tax purposes. There has
been no Claim or

-18-
#34018857 v13

--------------------------------------------------------------------------------




determination by any Governmental Entity that any independent contractor is an
employee of the Company.
(h)    The Company owns no debt or equity interest in any other Person.
(i)    The Company has never entered into a “reportable transaction” or “listed
transaction” as those terms are defined in Section 6707A of the Code or Treasury
Regulation Sections 1.6011-4(b) and (c)(3).
2.19    Insurance. Schedule 2.19 sets forth a complete and accurate list of all
insurance policies held by the Company, copies of which have been delivered to
Buyer. Each such insurance policy is valid and binding and is and has been in
effect since the date of its issuance. All premiums due under each insurance
policy of Company have been paid, and the Company has not received any notice of
any cancellation, non-renewal or termination in respect of any of its insurance
policies. The Company is not in default under any such policy. Neither the
Company nor the Person to whom any such insurance policy has been issued has
received notice that any insurer under any policy referred to in Schedule 2.19
is denying liability with respect to a Claim thereunder or defending under a
reservation of rights clause. The Company has notified its insurance carriers of
all litigation, Claims and facts which could reasonably be expected to give rise
to a Claim, all of which are disclosed in Schedule 2.19 (including worker’s
compensation Claims).
2.20    Accounts. Schedule 2.20 sets forth a complete and accurate list of the
names and addresses of each bank, financial institution, fund, investment or
money manager, brokerage house and similar institution in which the Company
maintains any account (whether checking, savings, investment, trust or
otherwise), lock box or safe deposit box, and the account numbers and name of
the Persons having authority to effect transactions with respect thereto or
other access thereto.
2.21    Corporate Records. Except as set forth on Schedule 2.21, the Company’s
books and records, including minutes of the meetings of the shareholders or
directors, stock books, corporate seal (if any) and any other similar books and
records, are complete and accurate.
2.22    Absence of Changes. Since February 1, 2016, except as set forth on
Schedule 2.22, there has not been with respect to the Company any (a) event or
circumstance (either singly or in the aggregate) which would constitute a
Material Adverse Effect; (b) any change in its authorized capital, or securities
outstanding, or ownership interests or any grant of any options, warrants,
calls, conversion rights or commitments; (c) any declaration or payment of any
dividend or distribution in respect of its capital stock or any direct or
indirect redemption, purchase or other acquisition of any of its capital stock,
except any declaration of dividends payable by the Company; (d) any increase in
the compensation, bonus, sales commissions or fee arrangement payable or to
become payable by it to any of its respective officers, directors, shareholders,
employees, consultants or agents, except for ordinary and customary bonuses and
salary increases for employees in accordance with past practice; (e) any
distribution, sale or transfer, or any

-19-
#34018857 v13

--------------------------------------------------------------------------------




agreement to sell or transfer, any material assets, property or rights of any of
its business to any Person, including, without limitation, Sellers or their
Affiliates, other than distributions, sales or transfers in the ordinary course
of business to Persons other than Sellers and their Affiliates; (f) any
cancellation, termination or agreement to cancel or terminate any Contract,
including any Indebtedness or other obligation owing to it, other than the
negotiation and adjustment of customer invoices in the course of good faith
disputes with customers in a manner consistent with past practice; (g) any plan,
agreement or arrangement granting any preferential rights to purchase or acquire
any interest in any of its assets, property or rights or requiring consent of
any party to the transfer and assignment of any such assets, property or rights;
(h) any waiver of the terms of any Material Contract or any other material
rights or Claims; (i) any transaction by the Company outside the ordinary course
of business; or (j) any change in the accounting methods or practices followed
by the Company.
2.23    Product Liability; Warranties. Except as set forth on Schedule 2.23,
since January 31, 2013, no material product liability, recall, warranty or other
similar material Claims (whether based in contract or tort and whether relating
to personal injury, including death, property damage or economic loss) are
pending or have been settled, terminated or received in writing by the Company
and, to the Knowledge of the Company, no such Claims have been threatened
against the Company and no basis for any such Claim exists, in each case
relating to, or arising from, the sale or use of the products sold by the
Company. Except for returns of products in the ordinary course of business,
there are no outstanding returns of products sold by the Company from customers
of the Company which are individually or in the aggregate material to the
Company.
2.24    Certain Transactions. Except as set forth on Schedule 2.24, no Seller,
equity holder, officer or director of the Company, nor any Affiliate thereof,
(a) owns, or has any interest, directly or indirectly, in (i) any assets used or
held for use in the Business or (ii) any supplier, customer, competitor, debtor,
lessor, landlord or creditor or any of Company; or (b) owes any amounts to the
Company or any of its assets; or (c) has any Claims (contingent or otherwise)
against the Company or any of its assets. Except as set forth on Schedule 2.24,
no Seller, equity holder, officer or director of the Company, nor any Affiliate
thereof, is party to any Contract with the Company.
2.25    Import/Export Activities. All import and export transactions and
activities conducted by the Company have been made in accordance with all
applicable Law, including all U.S. import and export control Laws. The Company
has paid all customs duties owing with respect to any and all imported goods or
items imported by it. All customs entry information provided by the Company to
any Governmental Entity in connection with the import or export thereof has been
true and correct in all material respects. No Governmental Entity has alleged
any non-compliance with applicable Laws on the part of the Company with respect
to any imported goods or items imported by the Company or any exported goods or
items exported by the Company. To the Knowledge of the Company, no investigation
is currently pending in connection with any customs

-20-
#34018857 v13

--------------------------------------------------------------------------------




entry or export on the part of the Company, including U.S. Customs and Border
Protection and the Transportation Security Administration. There is no unpaid
deficiency, fine or penalty relating to any audit, examination or investigation
of the Company’s customs entries.
2.26    Foreign Corrupt Practices Act.
(a)    The Company has not, in the past five (5) years and in violation of
applicable Laws, reimbursed or otherwise directly or indirectly paid, promised
to pay or authorized the payment of any money, entertainment expense, travel and
lodging expense, including any per diem, or other expense incurred by employees
of any Governmental Entity, or directly or indirectly given or promised to give
or authorized the giving of any gift or item of value to any employees of any
Governmental Entity in violation of applicable Laws.
(b)    The Company has not, in the past five (5) years and in violation of
applicable Laws, directly or indirectly paid any facilitating payments or other
payments to any representative of a Governmental Entity, an entity owned in
whole or in part by a Governmental Entity or a third-party representative in
order to obtain or expedite any Permits.
2.27    Government Contracts.
(a)    Schedule 2.27(a) sets forth a true and complete list of (i) all
Government Contracts held by the Company and (ii) each Government Bid made by
the Company.
(b)    Except as set forth on Schedule 2.27(b), with respect to each Government
Contract and Government Bid: (i) such Government Contract is, and such
Government Bid when accepted will be, in full force and effect and constitutes
or will constitute, as applicable, a legal, valid and binding agreement,
enforceable in accordance with its terms against the Company; (ii) the Company
has complied in all material respects with the terms and conditions of such
Government Contract or Government Bid and the requirements of all applicable
Laws (including the Federal Acquisition Regulation (“FAR”), agency/department
and/or military department supplements, and, where applicable, the Cost
Accounting Standards disclosure statement requirement) and Court Orders; (iii)
no Governmental Entity, prime contractor, subcontractor or other Person has
notified the Company or any of its Affiliates or representatives that the
Company has breached or violated any applicable Law pertaining to such
Government Contract or Government Bid; (iv) no written, or, to the Knowledge of
the Company, oral, termination for convenience, termination for default, cure
notice or show cause notice pertaining to such Government Contract or Government
Bid is in effect or has been threatened; and (v) no cost incurred or invoice
rendered by the Company pertaining to such Government Contract or Government Bid
has been disallowed (and the Company has no reason to believe that any such cost
or invoice would be disallowed).
(c)    Except as set forth on Schedule 2.27(c), since January 31, 2013:
(i)    to the Knowledge of the Company, neither the Company nor any of its
personnel has been the subject of any debarment or suspension proceeding (or
equivalent

-21-
#34018857 v13

--------------------------------------------------------------------------------




proceeding) and none of the Company’s personnel has been debarred or suspended
from doing business with any Governmental Entity;
(ii)    there have not been any, and there exist no, (A) outstanding Claims
against the Company arising under or relating to any Government Contract or
Government Bid; (B) criminal allegations against the Company under the False
Statements Act (18 U.S.C. § 1001) or the False Claims Act (18 U.S.C. § 287) or
comparable state laws; (C) requests by a Governmental Entity for a contract
price adjustment based on a claimed disallowance by an applicable Governmental
Entity or claim of defective certified cost or pricing data; or (D) disputes
between the Company and any Governmental Entity under the Contract Disputes Act
(41 U.S.C. § 7101), or any other Law, or between the Company and any prime
contractor, subcontractor or vendor arising under or relating to any Government
Contract or Government Bid;
(iii)    no payments due to the Company pertaining to the Government Contract
have been withheld or set off, nor has any Claim been made to withhold or set
off money, and the Company is entitled to all progress or other payments
received with respect thereto;
(iv)    to the Knowledge of the Company, there are not currently any facts or
circumstances, and no events, acts or omissions have previously occurred, that
could reasonably be expected to give rise to any Claim by any Governmental
Entity against the Company or against any Governmental Entity by the Company;
(v)    neither the Company nor, to the Knowledge of the Company, any of its
personnel has been under administrative, civil or criminal investigation or
indictment by any Governmental Entity with respect to any alleged irregularity,
misstatement or omission arising under or relating to any Government Contract or
Government Bid, and the Company has not conducted or initiated any internal
investigation or made a disclosure to any Governmental Entity with respect to
any alleged irregularity, misstatement or omission arising under or relating to
a Government Contract or Government Bid;
(vi)    neither the Company nor any of its personnel (A) has made any disclosure
to any Governmental Entity pursuant to any voluntary disclosure agreement or the
FAR mandatory disclosure provisions, (B) has evidence of a violation of Law
involving the fraud, conflict of interest, bribery, or gratuity provisions found
in Title 18 of the U.S. Code, a violation of the civil False Claims Act, or a
significant overpayment in connection with the award, performance, or closeout
of any Government Contract, or (C) has conducted an internal investigation with
respect to any such matter;
(vii)    neither the Company nor any of its personnel has factual knowledge that
would provide a reasonable basis for or otherwise give rise to a Claim for fraud
(as such concept is defined under the state or federal laws of the United
States) under the civil or criminal False Claims Acts against the Company or any
of its subcontractors in connection with any Government Contract or Government
Bid;

-22-
#34018857 v13

--------------------------------------------------------------------------------




(viii)    the business and cost accounting systems of the Company are in
compliance in all material respects with applicable Laws and have not been
determined in writing by any Governmental Entity not to be in compliance with
any applicable Laws; and
(ix)    the Company has not received any adverse audit findings or performance
reviews from the Defense Contract Audit Agency, the Defense Contract Management
Agency or any other Governmental Entity that remain unresolved and that are
expected to result in a Liability beyond what has been reserved on the Company’s
books and records.
(x)    the Company has complied in all material respects with the terms and
conditions of its Federal Supply Schedule Contract, including: (i) the provision
of current, accurate and complete data in the commercial sales practices chart
incorporated into the Company’s November 12, 2014 offer; (ii) the price
reductions clause; and (iii) the industrial funding fee clause.
2.28    Brokers.
(a)    Except for DCA Partners, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of any Seller.
(b)    Except for DCA Partners, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Company.
2.29    Environmental Matters.
(a)    The Leased Real Property is not, and as of the Closing Date will not be,
in violation of any Law relating to industrial hygiene or to the environmental
conditions on, under, or about the Leased Real Property, including soil and
groundwater conditions, and there are no Hazardous Materials present on the
Leased Real Property, other than in such amounts or condition as permitted by
applicable Environmental Law, or as would not reasonably be expected to (i) have
a Material Adverse Effect or (ii) lead to any future environmental Claims,
Liabilities or responsibilities affecting the Company in any material respect.
(b)    During the time in which the Company has leased any portion of the Leased
Real Property, neither the Company nor, to the Knowledge of the Company, any
Third Party, have used, generated, manufactured, produced, stored, or disposed
of at, on, under, or about the Leased Real Property or transported to or from
the Leased Real Property any Hazardous Materials, other than that which is
permitted by and in compliance with applicable Environmental Law.
(c)    The Company has no Knowledge of any other facts or circumstances related
to the Leased Real Property or the Business that could reasonably be expected to
lead to

-23-
#34018857 v13

--------------------------------------------------------------------------------




any future environmental Claims, Liabilities or responsibilities affecting the
Company based on current Environmental Laws. The Company has not retained or
assumed by Contract any Liability or responsibility for any environmental Claims
or Liabilities.
(d)    The Company has disclosed to Buyer in writing all information in the
possession or control of the Company which relates to the environmental
condition of the Leased Real Property.
(e)    The Company has received no notice from any Third Party, including any
Governmental Entity, regarding the potential presence of any Hazardous Materials
at, on, under or emanating from any Leased Real Property, or alleging that it is
a potentially responsible party (or words of similar import) or that any of them
is otherwise liable or responsible under any Environmental Law for Adverse
Consequences in connection with any location, on-site or off-site.
(f)    The Company has not released any Hazardous Material on, at, under, or
from the Leased Real Property, and to the Knowledge of the Company, there has
been no release of Hazardous Material on, at, under or from the Leased Real
Property, and to the Knowledge of the Company, there is no Hazardous Material
migrating on to any Leased Real Property.
(g)    Neither the Company with respect to the Business nor the Leased Real
Property is subject to any Contract that may require it to pay to, reimburse,
guarantee, pledge, defend, indemnify or hold harmless any Person for or against
any remedial action, environmental Liabilities or any environmental Claim.
(h)    The Leased Real Property does not contain an active or inactive
incinerator, lagoon, landfill, septic system, wastewater treatment system,
underground storage tank, friable asbestos-containing material or
polychlorinated biphenyls.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER
As a material inducement to Sellers and the Company to enter into and perform
their obligations under this Agreement, Buyer represents and warrants that the
statements contained in this Article 3 are true and correct as of the date
hereof and as of the Closing (except those statements addressing matters only as
of a specified date which shall be true and correct as of that specified date).
3.1    Organization; Authority; Authorization. Buyer is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Delaware. Buyer has full corporate power and authority to execute and deliver
the Transaction Documents and to perform its obligations thereunder. The
execution, delivery and performance of the Transaction Documents to which Buyer
is a party have been duly authorized by Buyer. Each of the Transaction Documents
to which Buyer is a party constitutes the valid and legally binding obligation
of Buyer, enforceable in accordance

-24-
#34018857 v13

--------------------------------------------------------------------------------




with its terms and conditions, except as such enforcement may be limited by the
Bankruptcy and Equity Exceptions.
3.2    Noncontravention. The execution, delivery and performance by Buyer of
this Agreement and all other Transaction Documents to which Buyer is a party,
and the fulfillment of and compliance with the respective terms thereof, do not
and will not (a) conflict with or result in a breach of the terms, conditions or
provisions of, (b) constitute a default under, (c) result in a violation of, or
(d) require any authorization, consent, approval, exemption or other Action by
or declaration or notice to any Governmental Entity pursuant to, the
organizational documents of Buyer or any material Contract, or any material Law,
to which Buyer or its assets is subject, except, in each case, to the extent
that a material adverse effect upon the financial condition of Buyer or its
ability to perform its obligations hereunder would not result.
3.3    Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.
ARTICLE 4
ADDITIONAL AGREEMENTS
4.1    Conduct of Business Prior to the Closing. From the date hereof until the
Closing, except as otherwise provided in this Agreement or consented to in
writing by Buyer (which consent shall not be unreasonably withheld or delayed),
Sellers shall, and shall cause the Company to, (x) conduct the business of the
Company in the ordinary course of business; and (y) use reasonable best efforts
to maintain and preserve intact the current organization, business and franchise
of the Company and to preserve the rights, franchises, goodwill and
relationships of its employees, customers, lenders, suppliers, regulators and
others having business relationships with the Company. Without limiting the
foregoing, from the date hereof until the Closing Date, Sellers shall:
(a)    cause the Company to preserve and maintain all of its Permits;
(b)    cause the Company to pay its debts, Taxes and other obligations when due;
(c)    cause the Company to maintain the properties and assets owned, operated
or used by the Company in the same condition as they were on the date of this
Agreement, subject to reasonable wear and tear;
(d)    cause the Company to continue in full force and effect without
modification all Insurance Policies, except as required by applicable Laws;
(e)    cause the Company to defend and protect its properties and assets from
infringement or usurpation;

-25-
#34018857 v13

--------------------------------------------------------------------------------




(f)    cause the Company to perform all of its obligations under all Contracts
relating to or affecting its properties, assets or business;
(g)    cause the Company to maintain its books and records in accordance with
past practice;
(h)    cause the Company to comply in all material respects with all applicable
Laws; and
(i)    cause the Company not to take or permit any action that would cause any
of the changes, events or conditions described in Section 2.22 to occur.
4.2    Access to Information. From the date hereof until the Closing, Sellers
shall, and shall cause the Company to, (a) afford Buyer and its representatives
full and free access to and the right to inspect all of the Leased Real
Property, properties, assets, premises, books and records, Contracts and other
documents and data related to the Company; (b) furnish Buyer and its
representatives with such financial, operating and other data and information
related to the Company as Buyer or any of its representatives may reasonably
request; and (c) instruct the representatives of Sellers and the Company to
cooperate with Buyer in its investigation of the Company. Any investigation
pursuant to this Section 4.2 shall be conducted in such manner as not to
interfere unreasonably with the conduct of the business of Sellers or the
Company. No investigation by Buyer or other information received by Buyer shall
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Sellers or the Company in this Agreement.
4.3    No Solicitation of Other Bids.
(a)    Sellers shall not, and shall not authorize or permit any of their
Affiliates (including the Company) or any of its or their representatives to,
directly or indirectly, (i) encourage, solicit, initiate, facilitate or continue
inquiries regarding an Acquisition Proposal; (ii) enter into discussions or
negotiations with, or provide any information to, any Person concerning a
possible Acquisition Proposal; or (iii) enter into any agreements or other
instruments (whether or not binding) regarding an Acquisition Proposal. Sellers
shall immediately cease and cause to be terminated, and shall cause its
Affiliates (including the Company) and all of its and their representatives to
immediately cease and cause to be terminated, all existing discussions or
negotiations with any Persons conducted heretofore with respect to, or that
could lead to, an Acquisition Proposal.
(b)    In addition to the other obligations under this Section 4.3, Sellers
shall promptly (and in any event within three (3) Business Days after receipt
thereof by any Seller or his or her representatives) advise Buyer orally and in
writing of any Acquisition Proposal, any request for information with respect to
any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal, the material terms
and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same.

-26-
#34018857 v13

--------------------------------------------------------------------------------




(c)    Sellers agree that the rights and remedies for noncompliance with this
Section 4.3 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.
4.4    Notice of Certain Events.
(a)    From the date hereof until the Closing, Sellers shall promptly notify
Buyer in writing of:
(i)    any fact, circumstance, event or action the existence, occurrence or
taking of which (A) has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (B) has resulted
in, or could reasonably be expected to result in, any representation or warranty
made by Sellers or the Company hereunder not being true and correct or (C) has
resulted in, or could reasonably be expected to result in, the failure of any of
the conditions set forth in Section 5.2 to be satisfied;
(ii)    any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
(iii)    any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement; and
(iv)    any Actions commenced or, to the Knowledge of Sellers or the Company,
threatened against, relating to or involving or otherwise affecting Sellers or
the Company that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 2.9 or that relates to the
consummation of the transactions contemplated by this Agreement.
(b)    Buyer’s receipt of information pursuant to this Section 4.4 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Sellers or the Company in this Agreement (including
Section 6.2 and Section 7.1(b)) and shall not be deemed to amend or supplement
the Schedules.
4.5    Expenses. Except as otherwise provided herein or therein, Buyer, on the
one hand, will pay its own, and Sellers, on the other hand, will pay their own,
fees, costs and expenses (including fees and expenses of legal counsel,
investment bankers, brokers or other representatives and consultants and
appraisal fees and expenses) incurred in connection with or related to the sales
process, the negotiation of this Agreement and the other Transaction Documents,
the performance of the obligations hereunder and thereunder, and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, all fees, costs and expenses arising from any breach of any
provision of this Agreement.

-27-
#34018857 v13

--------------------------------------------------------------------------------




4.6    Tax and Related Matters.
(a)    All transfer, documentary, sales, use, stamp, registration, recordation,
conveyance and other similar Taxes and fees (including any penalties and
interest) incurred in connection with the transfer of the Shares (“Transfer
Taxes”) will be paid 100% by Sellers. Sellers will, and will cause their
respective Affiliates to, file all necessary Tax Returns and other documentation
with respect to all such Transfer Taxes, and, if required by applicable Laws,
Buyer will, and will cause its Affiliates to, join in the execution of any such
Tax Returns and other documentation.
(b)    Buyer shall prepare or cause to be prepared and timely file or cause to
be timely filed, all Tax Returns with respect to the Company for any Tax period
ending on or prior to the Closing Date but that are filed after the Closing
Date. To the extent the Taxes shown thereon exceed the Taxes that have been
expressly taken into account in the determination of the Final Closing Working
Capital with respect to such Tax Return and to the extent of the cost of the
preparation and filing such Tax Return, Sellers shall (jointly and severally)
pay to Buyer at least five (5) calendar days before the filing of the Tax Return
for such Taxes and costs.
(c)    Buyer shall, at its expense, prepare and timely file, or cause to be
prepared and timely filed, any Tax Return (a “Straddle Period Tax Return”)
required to be filed by the Company for a taxable period that begins before but
ends after the Closing Date (a “Straddle Period”). With respect to Taxes of the
Company relating to a Straddle Period, the Parties agree that the portion of
such Tax that relates to the portion of such Straddle Period ending on the
Closing Date shall (i) in the case of any Taxes other than Taxes based upon or
related to income or receipts, be deemed to be the amount of such Tax for the
entire Straddle Period multiplied by a fraction (A) the numerator of which is
the number of days in the Straddle Period ending on the Closing Date and (B) the
denominator of which is the number of days in the entire Straddle Period, and
(ii) in the case of any Tax based upon or related to income or receipts, be
determined as though the taxable year of the applicable Company terminated at
the close of business on the Closing Date. To the extent the Taxes shown on any
Straddle Period Tax Return thereon attributable to the Pre-Closing Tax Period
exceed the Taxes that have been expressly taken into account in the
determination of the Final Working Capital with respect to such Tax Return,
Representative and Buyer shall execute a joint written instruction to the Escrow
Agent instructing that an amount equal to such excess tax amount due be released
from the Indemnity Escrow Account to pay to Buyer, on behalf of Sellers, at
least five (5) calendar days before the filing of the Tax Return such Taxes. To
the extent the Taxes shown on the Straddle Period Tax Return attributable to the
Pre-Closing Period are less than the Taxes that have been expressly taken into
account in the determination of the Final Working Capital with respect to such
Tax Return, the Buyer shall pay to Seller such differential at least five (5)
calendar days before the filing of the Tax Return. Buyer shall pay any Taxes
shown on any Straddle Period Tax Return that relate to the portion of such
period beginning after the Closing Date.
(d)    Buyer, on the one hand, and Sellers, on the other hand, will cooperate
fully, as and to the extent reasonably requested by the other Parties, in
connection with the preparation and filing of Tax Returns with respect to the
Taxes payable pursuant to this

-28-
#34018857 v13

--------------------------------------------------------------------------------




Section 4.6 and any audit, litigation or other proceeding with respect to Taxes.
Buyer and the Company, on the one hand, and Sellers and their respective
Affiliates, on the other hand, shall promptly notify each other upon receipt by
such party of written notice of any inquiries, Claims, assessments, audits or
similar events with respect to Taxes relating to a Pre-Closing Tax Period (any
such inquiry, Claim, assessment, audit or similar event, a “Tax Matter”). Buyer
shall have sole control of the conduct of all Tax Matters, including any
settlement or compromise thereof.
4.7    Non-Competition; Non-Solicitation; Etc.
(a)    Non-Competition. Each of John Hueckel, Norman Hueckel, Lee Hueckel and
Scott Swinford (each, a “Restricted Party”) agrees and acknowledges that he is
familiar with the trade secrets and other information of a confidential or
proprietary nature of the Company and its business relations. Each Restricted
Party agrees and acknowledges that Buyer and its Affiliates would be irreparably
damaged if such Restricted Party was to compete, or to provide services or to
otherwise participate (whether through ownership or otherwise) in the operations
or business of any Person competing with (i) the products sold by the Company or
the Business, as conducted and as actively planned to be conducted, as of the
Closing; or (ii) the products sold by the Vishay Measurements Group, Inc.
business, as conducted as of the Closing and as actively planned to be conducted
and that are within the scope of its current products and business, as of the
Closing (collectively, the “Restricted Business”), and that any such competition
would result in a significant loss of goodwill by Buyer. Each Restricted Party
further agrees and acknowledges that (i) the covenants and agreements set forth
in this Section 4.7 were a material inducement to Buyer to enter into this
Agreement and to perform its obligations hereunder, and that Buyer would not
obtain the benefit of the bargain set forth in this Agreement as specifically
negotiated by the Parties if any Restricted Party breached any of the provisions
of this Section 4.7, and (ii) in order to assure Buyer that the Company and the
Business following the Closing will retain their value, it is necessary that
each Restricted Party undertake not to utilize his special knowledge of the
Company and the Business and such Restricted Party’s relationship with clients
or customers, suppliers and other business relationships to compete with Buyer
for the Restricted Period. Therefore, in further consideration of the amounts to
be paid hereunder on the Closing Date in exchange for the Shares, each
Restricted Party agrees that from and after the Closing Date and continuing for
the period set forth next to each Restricted Party’s name on Schedule 4.7(a)
(the “Restricted Period”), he will not, and will cause each of his Affiliates
not to, directly or indirectly, either for himself or through any other Person,
or in any other capacity, solicit or otherwise seek to obtain or perform any
Restricted Business. Schedule 4.7(a) also sets forth provision applicable to
Scott Swinford which modify the terms of this Section. The foregoing
restrictions shall not prevent John Hueckel from continuing to own an interest
in, and operate the business of, Telspan Data, LLC, an Arizona limited liability
company (the “Excluded Business”). The Excluded Business includes (i) the
products and lines of business conducted by Telspan Data, LLC as of the Closing,
and (ii) to the extent not competitive with the Restricted Business, the
products and lines of business that Telspan Data, LLC may develop or conduct
after the Closing.
(b)    Enforceability; Severability. Each Restricted Party acknowledges that the
territorial, time and scope limitations set forth in this Section 4.7 are
reasonable and are properly

-29-
#34018857 v13

--------------------------------------------------------------------------------




required to protect Buyer’s substantial investment hereunder and for the
protection of Buyer’s legitimate interest in client relationships, goodwill and
trade secrets of the Company and the Business, and that such limitations would
not impose any undue burden upon such Restricted Party. In the event that any
such territorial, time or scope limitation is deemed to be invalid, prohibited
or unenforceable by a court of competent jurisdiction, Buyer and the Restricted
Parties agree, and each Restricted Party submits, to the reduction of any or all
of said territorial, time or scope limitations to such an area, period or scope
as said court deems reasonable or enforceable under the circumstances. If such
partial enforcement is not possible in such jurisdiction, the provision will be
deemed severed as to such jurisdiction, and the remaining provisions of this
Agreement will remain in full force and effect.
(c)    Remedies. Each Restricted Party acknowledges and agrees that the
covenants set forth in this Section 4.7 are reasonable and necessary for the
protection of Buyer’s business interests and the Business, that irreparable
injury will result to Buyer, the Company, and/or the Business if such Restricted
Party breaches any of the terms of this Section 4.7, and that in the event of
such Restricted Party’s actual or threatened breach of any of the provisions
contained in this Section 4.7, Buyer will have no adequate remedy at law. Each
Restricted Party accordingly agrees that in the event of any actual or
threatened breach by such Restricted Party of any of the provisions contained in
this Section 4.7, Buyer will be entitled to the following rights and remedies,
each of which rights and remedies will be independent of the others and
severally enforceable: (i) such injunctive and other equitable relief as may be
deemed necessary or appropriate by a court of competent jurisdiction and (ii)
the right and remedy to require such Restricted Party to account for and pay
over to Buyer any profits, monies, accruals, increments or other benefits
derived or received by such Restricted Party as the result of any transactions
or conduct constituting a breach of any of the provisions contained in this
Section 4.7. Nothing contained herein will be construed as prohibiting Buyer
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages which it is able to prove. Because
the protection of the goodwill and Buyer’s other legitimate business interests
requires that each Restricted Party comply with the covenants in this
Section 4.7 for the full Restricted Period, each Restricted Party agrees that
the Restricted Period will be extended for a period of time at least equal to
the time period that such Restricted Party breached any of the covenants in this
Section 4.7, such that such Restricted Party is ultimately foreclosed from
engaging in the Restricted Businesses for a time period at least equal to the
full Restricted Period.
(d)    Allocation. The parties hereby agree and acknowledge that no more than
two percent (2%) of the Purchase Price shall be allocated for all Tax purposes
to the Restrictive Covenants set forth in this Section 4.7.
4.8    Public Announcements. No Seller or Owner shall issue any public report,
statement or press release or similar item or make any other public disclosure
with respect to the substance of this Agreement prior to the consultation with
and approval of Buyer, except as may be required by Law or the rules of any
applicable stock exchange or self-regulatory organization, in which case the
Parties shall reasonably cooperate as to the timing and contents of such report,
statement or press release.

-30-
#34018857 v13

--------------------------------------------------------------------------------




4.9    Release. Effective as of the Closing, each Seller, Owner and
Representative, on behalf of itself, himself or herself and its, his or her
Affiliates and each of its, his, her, and their respective heirs, successors and
assigns (collectively, the “Releasing Parties”), hereby releases, acquits and
forever discharges the Company, and any and all of its successors and assigns,
together with all their present and former directors and officers (collectively,
the “Released Parties”), from any and all manner of Actions, damages, demands
and Liabilities whatsoever in law or equity, whether known or unknown,
liquidated or unliquidated, fixed, contingent, direct or indirect, which the
Releasing Party ever had, has or may have against any of the Released Parties
for, upon, or by reason of any matter, transaction, act, omission or thing
whatsoever arising under or in connection with any of the Released Parties, from
the beginning of time to and including the Closing Date, other than (i)
obligations arising under this Agreement or any transactions or documents
contemplated thereby or executed in connection therewith, (ii) rights of such
Seller as an employee of the Company for accrued but unpaid compensation as of
the Closing Date, but only to the extent taken into account in the determination
of the Final Closing Working Capital; (iii) accrued rights of such Seller as an
employee of the Company under the Company’s benefit plans in accordance with the
express terms thereof; and (iv) such Seller’s rights to indemnification under
the Company’s organizational documents in effect on the Closing Date for having
served as an officer or director of the Company.
4.10    Cash-Free/Debt-Free. The Parties acknowledge and agree that the Company
shall be acquired as of the Closing without any Cash Amounts.
4.11    Closing Conditions. From the date hereof until the Closing, each Party
shall use reasonable best efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Article 5 hereof.
4.12    Cooperation on SEC Matters.
(a)    From and after the Closing Date, Representative shall use its
commercially reasonable efforts to assist Buyer in (i) the preparation of
financial statements of the Company meeting the requirements applicable to a
registrant pursuant to Regulation S-X promulgated under the Securities Act of
1933, as amended (the “Securities Act”), (ii) obtaining an unqualified audit
opinion in accordance with GAAP from its independent public accounting firm as
Buyer shall specify (the “Accounting Firm”) with respect to such financial
statements (including the consent of the Accounting Firm to the inclusion of
such opinion in one or more reports or registration statements that may be filed
by the Buyer with the Securities and Exchange Commission (“SEC”), (iii) the
preparation of any pro forma financial statements or other financial information
that may be required to be filed by Buyer under applicable SEC rules and
regulations, and (iv) causing the Accounting Firm to issue one or more customary
comfort letters with respect to the financial information of the Company.
Without limiting the foregoing, Representative shall, as promptly as reasonably
practicable following the request of the Accounting Firm, cause to be delivered
to the Accounting Firm a representation letter in such form as may be reasonably
requested by the Accounting Firm.

-31-
#34018857 v13

--------------------------------------------------------------------------------




(b)    Sellers shall pay thirty-five percent (35%) up to a maximum of Seventy
Five Thousand U.S. Dollars ($75,000) and Buyer shall pay the balance of (i) all
fees and expenses charged by the Accounting Firm to audit the financial
statements and financial information referred to in Section 4.12(a), and (ii)
all other reasonable and documented out-of-pocket fees and expenses of Sellers
incurred in connection with the assistance provided by Sellers pursuant to
Section 4.12(a).
4.13    Buyer 401(k) Plan. Buyer will, or will cause the applicable employer of
the employees of the Company as of the Closing Date (the “Affected Employees”)
to, provide to the Affected Employees credit for all service with the Company
for purposes of eligibility and vesting under the 401(k) Plan maintained by
Buyer, except to the extent that it would result in a duplication of benefits
with respect to the same period of service. As permitted by applicable Law, the
Affected Employees will be permitted to timely transfer to the 401(k) Plan
maintained by Buyer their account balances with and their personal loans from
the 401(k) Plan maintained by the Company and any applicable thirty (30) day
wait period required by the 401(k) plan maintained by Buyer shall be waived.
Nothing contained herein shall be construed as requiring Buyer or the Company to
continue any specific Employee Benefit Plan, or requires Buyer or the Company to
continue the employment of any specific person after the Closing.
4.14    Consents. Each Seller, the Company and Buyer shall take all reasonable
actions necessary to obtain, without the necessity of commencing litigation, and
shall cooperate with each other in obtaining, any consent, authorization, order
or approval of, or any exemption by, any Governmental Entity or other public or
private third party required to be obtained by Sellers, the Company or Buyer in
connection with the transactions contemplated hereby. In the event that any
notice, consent, or other approval or communication identified on Schedule
1.5(b)(viii) has not been delivered or obtained, as applicable, as of the
Closing, and the Buyer proceeds with the Closing in any event, then (i) Buyer
shall be deemed to have waived the obligation of the Sellers and the Company to
deliver such notice, consent or other approval or communication, (ii) the
Sellers and the Company will not be in violation of any covenants or obligations
pursuant to this Agreement in connection with their failure to deliver such
notice, consent, or other approval or communication.
4.15    Cooperation for Infringement Claims. In the event of a threatened or
actual claim of infringement against the Company by a third party after Closing,
each of the Sellers, the Company and Buyer shall use commercially reasonable
efforts to, where feasible, (i) procure for the Company, by license or
otherwise, sufficient rights to use such third party’s Intellectual Property to
cause the conduct of the Company’s business to no longer infringe such third
party’s Intellectual Property; (ii) modify the infringing product, part, or
process so that it does not infringe on such third party’s rights; or (iii)
replace the infringing product, part or process with an alternative that does
not infringe on such third party’s rights; provided, that all of the foregoing
efforts shall be subject to the indemnification provisions set forth in Article
6.

-32-
#34018857 v13

--------------------------------------------------------------------------------




4.16    Uncollectable Accounts Receivable. In the event that an amount included
in the accounts receivable for the Working Capital at Closing is later deemed to
be uncollectable by the Buyer and the Buyer is indemnified by the Seller(s) for
such uncollectable accounts receivable amount, then the right to receive payment
from such account for that amount shall be assigned to the Sellers by the Buyer
to permit the Sellers to attempt to collect the amount.


ARTICLE 5
CONDITIONS TO CLOSING
5.1    Conditions to Obligations of All Parties. The obligations of each Party
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, at or prior to the Closing, of each of the following
conditions:
(a)    No Governmental Entity shall have enacted, issued, promulgated, enforced
or entered any Court Order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof.
5.2    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:
(a)    Other than the representations and warranties of Sellers and the Company
contained in Section 2.1, Section 2.2, Section 2.3, Section 2.18, Section 2.27,
Section 2.28 and Section 2.29, the representations and warranties of Sellers and
the Company, as applicable, contained in this Agreement, the other Transaction
Documents and any certificate or other writing delivered pursuant hereto shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) or in all material
respects (in the case of any representation or warranty not qualified by
materiality or Material Adverse Effect) on and as of the date hereof and on and
as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects). The representations and warranties of Sellers
and the Company contained in Section 2.1, Section 2.2, Section 2.3, Section
2.18, Section 2.27, Section 2.28 and Section 2.29 shall be true and correct in
all respects on and as of the date hereof and on and as of the Closing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).
(b)    Sellers, the Company and Representative shall have duly performed and
complied in all material respects with all agreements, covenants and conditions
required by this

-33-
#34018857 v13

--------------------------------------------------------------------------------




Agreement and each of the other Transaction Documents to be performed or
complied with by Sellers, the Company and Representative prior to or on the
Closing Date.
(c)    No Action shall have been commenced against Buyer, Sellers or the
Company, which would prevent the Closing. No injunction or restraining Court
Order shall have been issued by any Governmental Entity, and be in effect, which
restrains or prohibits any transaction contemplated hereby.
(d)    From the date of this Agreement, there shall not have occurred any
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.
(e)    Representative shall have delivered, or caused to be delivered, to Buyer
all documents or instruments as provided in Section 1.5(b).
(f)    Buyer’s completion of, and satisfaction in all respects with, the results
of its ongoing due diligence investigation of the Company, its Business,
operations, properties, financial condition, Liabilities, prospects and
Contracts.
5.3    Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Representative’s waiver, at or prior to the Closing, of each
of the following conditions:
(a)    Other than the representations and warranties of Buyer contained in
Section 3.1 and Section 3.3, the representations and warranties of Buyer
contained in this Agreement, the other Transaction Documents and any certificate
or other writing delivered pursuant hereto shall be true and correct in all
respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
representations and warranties of Buyer contained in Section 3.1 and Section 3.3
shall be true and correct in all respects on and as of the date hereof and on
and as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).
(b)    Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date.

-34-
#34018857 v13

--------------------------------------------------------------------------------




(c)    No injunction or restraining Court Order shall have been issued by any
Governmental Entity, and be in effect, which restrains or prohibits any material
transaction contemplated hereby.
(d)    Buyer shall have delivered, or caused to be delivered, to Representative
all documents or instruments as provided in Section 1.5(c).
ARTICLE 6
REMEDIES FOR BREACHES OF THIS AGREEMENT AND OTHER MATTERS
6.1    Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is
eighteen (18) months from the Closing Date; provided, that (i) the
representations and warranties set forth in Section 2.10, Section 2.27 and
Section 2.29 shall survive until the date that is five (5) years from the
Closing Date; and (ii) the representations and warranties in Section 2.1,
Section 2.2, Section 2.3, Section 2.18, Section 2.28, Section 3.1 and Section
3.3 (collectively, the “Fundamental Representations”) shall survive
indefinitely. All covenants and agreements of the parties contained herein shall
survive the Closing for the period explicitly specified therein (or until the
applicable statute of limitations has expired, if no term for performance is
specified). Notwithstanding the foregoing, any Claims asserted in good faith
with reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching party to the breaching party prior to the
expiration date of the applicable survival period shall not thereafter be barred
by the expiration of the relevant representation or warranty and such Claims
shall survive until finally resolved. Claims not timely asserted as provided in
the last preceding sentence shall be barred and not subject to indemnification
pursuant to this Article.
6.2    Indemnification Provisions for Benefit of Buyer.
(a)    Sellers shall severally (and not jointly) (each a “Seller Indemnifying
Person”) indemnify Buyer and its Affiliates, officers, directors, employees,
agents, representatives, successors and assigns (collectively, the “Buyer
Indemnified Persons”) against and hold them harmless from, and pay on behalf of
or reimburse them as and when incurred for, any Adverse Consequences, which they
may suffer, sustain or become subject to as the result of, arising out of,
relating to, allocable to, in the nature of or caused by:
(i)    the breach by such Seller (but not other Sellers) of any of the Seller
Representations contained in this Agreement or any other Transaction Document;
(ii)    the breach or nonfulfillment by such Seller (but not other Sellers) of
any other covenant or agreement contained in this Agreement (for the avoidance
of doubt, each Seller is liable only for their own breach of the covenants set
forth in Section 4.7 (except with respect to the Trusts, who are liable only for
the applicable Owner’s breach of such covenants), which are also subject to the
remedies set forth in Section 4.7(c)) or any other Transaction Document; or

-35-
#34018857 v13

--------------------------------------------------------------------------------




(iii)    (A) any Taxes (or non-payment thereof) of such Seller (but not other
Sellers); (B) any Taxes (or the non-payment thereof) of the Company for any
Pre-Closing Tax Period (including that portion of any Straddle Period ending on
the Closing Date, apportioned in accordance with Section 4.6(c)) and allocated
severally among Sellers in proportion to their ownership of the Shares set forth
on Schedule A; and (C) any Taxes of any Person imposed on the Company as
transferee or successor, by Contract, or pursuant to any Law (including Treasury
Regulation Section 1.1502-6) and allocated severally among Sellers in proportion
to their ownership of the Shares set forth on Schedule A.
(b)    The Owners (each a “Principal Seller Indemnifying Person”) shall, jointly
and severally, indemnify the Buyer Indemnified Persons against and hold them
harmless from, and pay on behalf of or reimburse them as and when incurred for,
any Adverse Consequences, which they may suffer, sustain or become subject to as
the result of, arising out of, relating to, allocable to, in the nature of or
caused by:
(i)    the breach by the Company of any of Company Representations contained in
this Agreement or any other Transaction Document;
(ii)    the breach or nonfulfillment by the Company of any other covenant or
agreement contained in this Agreement or any other Transaction Document;
(iii)    (A) any Taxes (or the non-payment thereof) of the Company for any
Pre-Closing Tax Period (including that portion of any Straddle Period ending on
the Closing Date, apportioned in accordance with Section 4.6(c)); and (B) any
Taxes of any Person imposed on the Company as transferee or successor, by
Contract, or pursuant to any Law (including Treasury Regulation Section
1.1502-6); or
(iv)    any claim made pursuant to, or otherwise relating to, any Supplemental
Agreement and Release.
6.3    Indemnification Provisions for Benefit of Sellers. Buyer (the “Buyer
Indemnifying Person) will indemnify Sellers and their respective Affiliates,
officers, directors, employees, agents, representatives, successors and assigns
(collectively, the “Seller Indemnified Persons”) against and hold them harmless
from, and pay on behalf of or reimburse them as and when incurred for, any
Adverse Consequences which they may suffer, sustain or become subject to as the
result of, arising out of, relating to, allocable to, in the nature of or caused
by: (a) the breach by Buyer of any of its representations or warranties
contained in this Agreement or any other Transaction Document; or (b) the breach
or non-fulfillment by Buyer of any covenant or agreement contained in this
Agreement or any other Transaction Document.
6.4    Certain Limitations. The indemnification provided for in Section 6.2 and
Section 6.3 shall be subject to the following limitations:
(a)    No Indemnifying Person shall be liable to an Indemnified Person for
indemnification under Sections 6.2(a)(i) and 6.2(b)(i), or Section 6.3(a), as
applicable, until the

-36-
#34018857 v13

--------------------------------------------------------------------------------




aggregate amount of all Adverse Consequences in respect of indemnification under
Sections 6.2(a)(i) and 6.2(b)(i), or Section 6.3(a), as applicable, exceeds One
Hundred Ten Thousand U.S. Dollars ($110,000) (the “Deductible”), in which event
the Indemnifying Person shall be required to pay or be liable for all such
Adverse Consequences in excess of the Deductible; provided, however, that the
Deductible shall not apply to Adverse Consequences relating to a breach of a
Fundamental Representation.
(b)    The aggregate amount of all Adverse Consequences for which an
Indemnifying Person shall be liable with respect to Sections 6.2(a)(i),
6.2(a)(ii), 6.2(b)(i), and 6.2(b)(ii) (in the case of the Sellers) and Section
6.3 (in the case of the Buyer), shall not exceed fifty percent (50%) of the
Purchase Price (the “Cap”); provided, however, that the Cap shall not apply to
Adverse Consequences based upon, arising out of, with respect to, or by reason
of a breach of (x) a Fundamental Representation, or (y) the covenants set forth
in Section 4.7, for which in the case of clause (x) the aggregate amount of all
Adverse Consequences for which an Indemnifying Person shall be liable shall not
exceed the Purchase Price and in the case of clause (y), the aggregate amount of
all Adverse Consequences for which the Indemnifying Personal shall be liable
shall be determined pursuant to Section 6.4(c) below.
(c)    The several liability of any Seller pursuant to Sections 6.2(a)(i),
6.2(a)(ii) and 6.2(a)(iii) shall not exceed the portion of the Purchase Price
received by such Seller; provided, however, that the several liability of any
Seller pursuant to Section 6.2(a)(ii) for a breach of his (or its related
Owner’s, in the case of the Trusts) covenants set forth in Section 4.7 shall not
exceed an amount equal to the greater of (i) the portion of the Purchase Price
received by such Seller and (ii) $1,000,000.
(d)    Any qualifications and exceptions relating to materiality or material
adverse effect with respect to any representations, warranties or covenants
shall be disregarded for the purposes of determining whether an Indemnified
Person shall be entitled to indemnification with respect to such
representations, warranties or covenants and the amount of Adverse Consequences
related thereto.
(e)    Notwithstanding the foregoing, the limitations set forth in this Section
6.4 shall not apply to Adverse Consequences arising from fraud.
6.5    Guarantee. Each Owner, severally but not jointly, hereby irrevocably and
unconditionally guarantees to Buyer the Applicable Trust’s then outstanding
obligations to be performed, pursuant to this Article 6 (collectively, the
“Guaranteed Obligations”), and upon demand by Buyer shall immediately pay to
Buyer any amounts then due. This is a guarantee of payment and performance, and
each Owner acknowledges and agrees that this guarantee is full and
unconditional, and no amendment, modification, release or extinguishment of the
Applicable Trust’s obligations or liabilities, whether by decree in any
bankruptcy proceeding or otherwise, shall affect the continuing validity and
enforceability of this guarantee. The Owners and the Trusts hereby waive, for
the benefit of Buyer, any right to require Buyer, as a condition of payment or
performance by any Owner, to proceed in any legal proceeding against an
Applicable Trust. Each Owner understands that Buyer is relying on this guarantee
in entering into this Agreement. Each

-37-
#34018857 v13

--------------------------------------------------------------------------------




Owner hereby represents and warrants, on behalf of himself only, that (i) he has
all requisite power and authority or capacity to execute, deliver and perform
this Agreement and (ii) this Agreement represents (assuming the valid
authorization, execution and delivery of this Agreement by Buyer) the legal,
valid and binding obligation of such Owner, enforceable against him in
accordance with its terms. The foregoing representations and warranties of the
Owners shall survive until the expiration of the Sellers’ obligations pursuant
to Article 6.
6.6    Sole and Exclusive Remedy. Notwithstanding anything to the contrary
contained in this Agreement and notwithstanding any otherwise available right or
remedy of the Parties, at law or in equity, the Parties agree that, except with
respect to fraud and the covenants set forth in Section 4.7, from and after the
Closing Date, their sole and exclusive remedy with respect to any and all
matters arising out of, relating to or connected with this Agreement, the
Sellers, the Company, and their respective assets and Liabilities and the
Transaction shall be pursuant to the indemnification provisions set forth in
this Article 6.
6.7    Procedure for Indemnification.
(a)    Third Party Claims. If any Indemnified Person receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
representative of the foregoing (a “Third Party Claim”) against such Indemnified
Person with respect to which the Indemnifying Person is obligated to provide
indemnification under this Agreement, the Indemnified Person shall give the
Indemnifying Person reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Person of its indemnification obligations,
except and only to the extent that the Indemnifying Person forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Person shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Adverse Consequences that has been or may be
sustained by the Indemnified Person. The Indemnifying Person shall have the
right to participate in, or by giving written notice to the Indemnified Person,
to assume the defense of any Third Party Claim at the Indemnifying Person’s
expense and by the Indemnifying Person’s own counsel, and the Indemnified Person
shall cooperate in good faith in such defense; provided, that if the
Indemnifying Person is a Seller, such Indemnifying Person shall not have the
right to defend or direct the defense of any such Third Party Claim that (x) is
asserted directly by or on behalf of a Person that is a supplier or customer of
the Company, or (y) seeks an injunction or other equitable relief against the
Indemnified Person. In the event that the Indemnifying Person assumes the
defense of any Third Party Claim, subject to Section 6.7(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Person. The Indemnified Person shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Person’s right to control the defense
thereof. The fees and

-38-
#34018857 v13

--------------------------------------------------------------------------------




disbursements of such counsel shall be at the expense of the Indemnified Person,
provided, that if in the reasonable opinion of counsel to the Indemnified
Person, (A) there are legal defenses available to an Indemnified Person that are
different from or additional to those available to the Indemnifying Person; or
(B) there exists a conflict of interest between the Indemnifying Person and the
Indemnified Person that cannot be waived, the Indemnifying Person shall be
liable for the reasonable fees and expenses of counsel to the Indemnified Person
in each jurisdiction for which the Indemnified Person determines counsel is
required. If the Indemnifying Person elects not to compromise or defend such
Third Party Claim, fails to promptly notify the Indemnified Person in writing of
its election to defend as provided in this Agreement, or fails to diligently
prosecute the defense of such Third Party Claim, the Indemnified Person may,
subject to Section 6.7(b), pay, compromise, defend such Third Party Claim and
seek indemnification for any and all Adverse Consequences based upon, arising
from or relating to such Third Party Claim. The Parties shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available records relating to such Third
Party Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.
(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Person shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Person,
except as provided in this Section 6.7(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Person and provides, in
customary form, for the unconditional release of each Indemnified Person from
all liabilities and obligations in connection with such Third Party Claim and
the Indemnifying Person desires to accept and agree to such offer, the
Indemnifying Person shall give written notice to that effect to the Indemnified
Person. If the Indemnified Person fails to consent to such firm offer within ten
(10) days after its receipt of such notice, the Indemnified Person may continue
to contest or defend such Third Party Claim at the sole cost and expense of the
Indemnified Person and in such event, the maximum liability of the Indemnifying
Person as to such Third Party Claim shall not exceed the amount of such
settlement offer. If the Indemnified Person fails to consent to such firm offer
and also fails to assume defense of such Third Party Claim, the Indemnifying
Person may settle the Third Party Claim upon the terms set forth in such firm
offer to settle such Third Party Claim. If the Indemnified Person has assumed
the defense pursuant to Section 6.7(a), it shall not agree to any settlement
without the written consent of the Indemnifying Person (which consent shall not
be unreasonably withheld or delayed).
(c)    Direct Claims.
(i)    Any Action by an Indemnified Person on account of an Adverse Consequence
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Person giving the Indemnifying Person reasonably
prompt written notice thereof, but in any event not later than thirty (30)
calendar days after the Indemnified Person becomes aware of such Direct Claim.
The failure to give such prompt written notice shall not, however, relieve the
Indemnifying Person of its indemnification obligations, except and only to

-39-
#34018857 v13

--------------------------------------------------------------------------------




the extent that the Indemnifying Person forfeits rights or defenses by reason of
such failure. Such notice by the Indemnified Person shall describe the Direct
Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Adverse Consequences that has been or may be sustained by
the Indemnified Person.
(ii)    The Indemnifying Person shall have thirty (30) calendar days after its
receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Person shall allow the Indemnifying Person and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Person shall assist the Indemnifying
Person’s investigation by giving such information and assistance (including
access to the Company’s premises and personnel and the right to examine and copy
any accounts, documents or records) as the Indemnifying Person or any of its
professional advisors may reasonably request. The Indemnifying Person and the
Indemnified Person shall attempt in good faith during the thirty (30) calendar
day period commencing after the receipt of such notice (“Settlement Period”) to
agree upon the rights of the respective parties with respect to each such claim.
In the event of resolution of such dispute, the Indemnifying Person and the
Indemnified Person shall collectively execute a memorandum setting forth such
resolution and, if applicable, the amount of any Adverse Consequences payable to
the Indemnified Person (a “Settlement Memorandum”). If the Indemnifying Person
and the Indemnified Person are unable to resolve such dispute within the
Settlement Period, then the Indemnified Person, on the one hand, or the
Indemnifying Person, on the other, may pursue its rights at law or in equity.
(iii)    If the Indemnifying Person does not so respond within such thirty (30)
calendar day period, the Indemnifying Person shall be deemed to have rejected
such claim, in which case the Indemnified Person shall be free to pursue such
remedies as may be available to the Indemnified Person on the terms and subject
to the provisions of this Agreement.
(d)    Payment. Once an Adverse Consequence is agreed to by the Indemnifying
Person or finally adjudicated to be payable pursuant to this Article 6, the
Indemnifying Person shall satisfy its obligations within fifteen (15) Business
Days of such final, non-appealable adjudication by wire transfer of immediately
available funds.
6.8    Manner of Payment(a)    . With respect to claims made for indemnifiable
Adverse Consequences pursuant to Section 6.2, Buyer (a) shall look first to the
Indemnity Escrow Amount for recourse pursuant to the terms of the Escrow
Agreement, and (b) thereafter, shall have recourse against the applicable
Sellers (or Owners, as applicable) for any amounts pursuant to Section 6.2 in
excess of the Indemnity Escrow Amount, subject to the limits set forth in this
Article 6. If Buyer seeks to recover Adverse Consequences from the Indemnity
Escrow Account, Representative and Buyer shall deliver to the Escrow Agent,
promptly following the resolution of any related dispute (whether by mutual
agreement, judicial decision or otherwise), a written notice executed by both
parties instructing the Escrow Agent as to what (if any) portion of the amounts
in the Indemnity Escrow Account shall be distributed to Buyer (which

-40-
#34018857 v13

--------------------------------------------------------------------------------




notice shall be consistent with the terms of the resolution of such dispute).
Any indemnification payment pursuant to this Article 6 that is not governed by
the Escrow Agreement will be effected by wire transfer of immediately available
funds from the Indemnifying Party to an account designated in writing by the
Indemnified Party within fifteen (15) Business Days of final, non-appealable
adjudication of the amount of such indemnification payment.
6.9    Characterization of Indemnity Payments. Except as otherwise required by
Law, any payment made pursuant to this Article 6 shall be treated, for Tax
purposes, as an adjustment to the Purchase Price, unless otherwise required by
Law.
ARTICLE 7
TERMINATION
7.1    Termination. This Agreement may be terminated at any time prior to the
Closing:
(a)    by the mutual written consent of Representative and Buyer;
(b)    by Buyer by written notice to Representative if:
(i)    Buyer is not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Sellers or the Company
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article 5 and such breach, inaccuracy or failure has not
been cured by Sellers within ten (10) calendar days of Representative’s receipt
of written notice of such breach from Buyer; or
(ii)    any of the conditions set forth in Section 5.1 or Section 5.2 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by April 15, 2016 (the “Outside Date”) unless such failure shall be
due to the failure of Buyer to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;
(c)    by Representative by written notice to Buyer if:
(i)    Sellers are not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article 5 and such breach, inaccuracy or failure has not been cured by Buyer
within ten (10) calendar days of Buyer’s receipt of written notice of such
breach from Representative; or
(ii)    any of the conditions set forth in Section 5.1 or Section 5.3 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the Outside Date, unless such failure shall be due to the failure
of Seller to perform or comply with

-41-
#34018857 v13

--------------------------------------------------------------------------------




any of the covenants, agreements or conditions hereof to be performed or
complied with by it prior to the Closing; or
(d)    by Buyer or Representative in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Entity shall have
issued a Court Order restraining or enjoining the transactions contemplated by
this Agreement, and Court Order shall have become final and non-appealable.
7.2    Effect of Termination. In the event of the termination of this Agreement
in accordance with this Article, this Agreement shall forthwith become void and
there shall be no Liability on the part of any party except (a) as set forth in
this Article 7, Section 4.8, Article 8 and Article 9 hereof; and (b) that
nothing herein shall relieve any Party from Liability for any willful breach of
any provision hereof.
ARTICLE 8
CERTAIN DEFINITIONS
“Acquired Intellectual Property” means all of the Company’s Intellectual
Property and all rights existing under the Intellectual Property Agreements.
“Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than Buyer or any of its Affiliates) concerning (a) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving the Company; (b) the issuance or acquisition
of shares of capital stock or other equity securities of the Company; or (c) the
sale, lease, exchange or other disposition of any significant portion of the
Company’s properties or assets.
“Action” means any Claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
“Adverse Consequences” means, with respect to any Person, damages, Taxes, lost
profits, consequential damages, diminution of value, or any other Liabilities
whether or not arising out of a Claim by a Third Party, including all amounts
paid or incurred in connection with any Action by any Third Party (including any
Governmental Entity) against or affecting such Person or which, if determined
adversely to such Person, would give rise to, evidence the existence of, or
relate to, any other Adverse Consequences and the investigation, defense or
settlement of any of the foregoing; provided that Adverse Consequences arising
from punitive damages will only be recoverable by an indemnified Person if paid
to a Third Party.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, (including, but not limited to, all directors and
officers of such Person) controlled by, or under common control with, such
Person. The term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or

-42-
#34018857 v13

--------------------------------------------------------------------------------




indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Applicable Trust” means (i) with respect to John Hueckel, the J&J Hueckel
Trust; and (ii) with respect to Norman Hueckel, the Hueckel Family Trust.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Malvern,
Pennsylvania.
“Cash Amount” means all cash, cash equivalents and marketable securities held by
the Company at such time determined in accordance with the Company Accounting
Principles, net of any outstanding checks or other adjustments in transit.
“Claim” means any written or oral demand, claim, complaint, suit, action, audit,
cause of action, investigation, proceeding or notice by any Person alleging
actual or potential Adverse Consequences, or for any default under any Law,
Contract, license, permit, Employee Benefit Plan or other instrument or
agreement, including any written or oral demand, claim, complaint, suit, action,
cause of action, investigation, proceeding or notice which may be subject to
errors and omissions (or similar) insurance or otherwise relate to the
professional competence or honesty of the employees of the Company.
“Code” means the Internal Revenue Code of 1986, as amended from time to time and
the regulations promulgated and rulings issued thereunder, as amended,
supplemented or substituted therefor from time to time.
“Company 401(k) Plan” means that certain Fidelity 401(k) Plan, no. 80466,
maintained by the Company for the benefit of its employees.
“Company Accounting Principles” means the principles set forth under the heading
“Company Accounting Principles” on Schedule B.
“Company Expenses” means all costs and expenses of the Company or any Seller
incurred in connection with the negotiation, preparation or execution of this
Agreement or the consummation of the transactions contemplated hereby, including
any brokerage fees and commissions, finders’ fees or financial advisory fees and
any fees and expenses of counsel or accountants.
“Contract” means any agreement, contract, instrument, commitment, lease,
guaranty, indenture, license, or other arrangement or understanding between
parties or by one party in favor of another party, whether written or oral,
including, without limitation, purchase and sale orders.
“Court Order” means any judgment, decision, consent decree, injunction, ruling,
arbitration award or order of, or any settlement with or under, any Governmental
Entity that is binding on any Person or its property under Law.

-43-
#34018857 v13

--------------------------------------------------------------------------------




“Employee Benefit Plan” means any Employee Pension Benefit Plan (including any
multiemployer plan within the meaning of Section 3(37) of ERISA), Employee
Welfare Benefit Plan, fringe benefit, bonus, equity incentive, employment,
deferred compensation, retirement, vacation, sick leave, severance, incentive or
other employee benefit plan, program policy, agreement or arrangement, whether
or not subject to ERISA, sponsored, maintained by, contributed to or required to
be contributed to by the Company or any ERISA Affiliate or with respect to which
the Company or any ERISA Affiliate has any current or contingent Liability.
“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA.
“Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of
ERISA.
“Environmental Law” shall mean (a) whenever enacted or promulgated, any
applicable Federal, state, foreign or local Law, statute, ordinance, rule,
regulation, license, permit, authorization, approval, consent, Court Order,
judgment, decree, injunction, code, requirement or agreement with any
Governmental Entity, (i) relating to pollution (or the cleanup thereof), or the
protection of air, water vapor, surface water, groundwater, drinking water
supply, land (including land surface or subsurface), plant, aquatic and animal
life from injury caused by a hazardous substance or (ii) concerning exposure to,
or the use, containment, storage, recycling, reclamation, reuse, treatment,
generation, discharge, transportation, processing, handling, labeling,
production, disposal or remediation of any Hazardous Material (as defined
herein), as now or hereafter in effect, and (b) any common law or equitable
doctrine (including injunctive relief and tort doctrines such as negligence,
nuisance, trespass and strict liability) that may impose Liability or
obligations or injuries or damages due to or threatened as a result of the
presence of, exposure to, or inadvertent ingestion of, any hazardous substance.
The term Environmental Law includes the Federal Comprehensive Environmental
Response Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act, the Federal Water Pollution Control Act, the Federal Clean
Air Act, the Federal Clean Water Act, the Federal Resources Conservation and
Recovery Act of 1976 (including the Hazardous and Solid Waste Amendments to
RCRA), the Federal Solid Waste Disposal Act, the Federal Toxic Substance Control
Act, the Federal Insecticide, Fungicide and Rodenticide Act, the Federal
Occupational Safety and Health Act of 1970, the Federal National Environmental
Policy Act and the Federal Hazardous Materials Transportation Act, each as now
or hereafter in effect and any similar state or local law
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder, as amended and supplemented from time to
time, or any successors thereto.
“ERISA Affiliate” means any Person that is included with the Company in a
controlled group or affiliated service group under Sections 414(b), (c), (m) or
(o) of the Code.
“Federal Supply Schedule Contract” means contract number GS-07F-038CA.

-44-
#34018857 v13

--------------------------------------------------------------------------------




“GAAP” means United States generally accepted accounting principles in effect
from time to time.
“Government Bid” means any offer, proposal or quote for goods or services to be
delivered to or in support of a Governmental Entity under a proposed prime
Contract or a proposed subcontract (at any tier) under a proposed prime
Contract.
“Government Contract” means any Contract, grant or cooperative agreement of the
Company with a Governmental Entity, including without limitation any applicable
task order or purchase order or Government Bid whose terms are incorporated into
such Government Contract; the term “Government Contract” also shall include any
Contract or subcontract (at any tier) to provide suppliers or services of the
Company with another entity that holds either a prime contract, grant or
cooperative agreement with a Governmental Entity or a Contract or subcontract
(at any tier) under such a prime contract, grant or cooperative agreement.  For
purposes of this definition, a task order under a Government Contract shall not
constitute a separate Government Contract, but shall be part of the Government
Contract to which it relates; if a purchase order is issued independently of a
Government Contract, then such purchase order shall constitute a Government
Contract.
“Governmental Entity” means United States of America or any other nation or
government, any state, province or other political subdivision thereof, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any court, arbitrator or
other body or administrative, regulatory or quasi-judicial authority, agency,
department, board, commission or instrumentality of any federal, state, local or
foreign jurisdiction.
“Hazardous Material” means any substance, material, or waste which is toxic,
ignitable, reactive, or corrosive, which is or can be injurious to the health,
safety, or welfare of the public or environment, and which is or becomes
regulated by any local or state Governmental Entity or the United States
Government. The term “Hazardous Material” includes any material or substance
which is (a) defined as a “hazardous waste,” “extremely hazardous waste,”
“restricted hazardous waste,” “hazardous substance,” “pollutant or contaminant,”
or “hazardous material,” by any local or state Law, (b) oil and petroleum
products and their by-products, (c) asbestos or asbestos-containing materials,
(d) designated as a “hazardous substance” pursuant to the Federal Water
Pollution Control Act, (e) defined as a “hazardous waste” pursuant to the
Federal Resource Conservation and Recovery Act, or (f) defined as a “hazardous
substance” pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act.
“Indebtedness” means any of the following: (a) any indebtedness or other
obligation for borrowed money, (b) any obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) any obligations to pay the
deferred purchase price of assets, property or services (including earnout,
milestone, royalty and similar obligations) or the cost of property or other
assets constructed or of improvements thereto, except trade accounts payable
arising in the ordinary course of business, (d) capitalized lease obligations,
(e) the face amount, and any other obligations, contingent or otherwise, under
acceptance credit, letters of credit or similar facilities, (f) obligations
secured by Liens (other than Permitted Liens), (g) all bankers

-45-
#34018857 v13

--------------------------------------------------------------------------------




acceptances and overdrafts, (h) all interest, prepayment premiums and penalties,
and any other fees, expenses, indemnities and other amounts payable as a result
of the prepayment or discharge of any of the foregoing, and (i) any guaranty of
any of the foregoing.
“Indemnified Person” means a Seller Indemnified Person or Buyer Indemnified
Person, as applicable.
“Indemnifying Person” means a Buyer Indemnifying Person, Seller Indemnifying
Person or Principal Seller Indemnifying Person, as applicable.
“Intellectual Property” means all intellectual property and proprietary rights
in any jurisdiction through the world, including all: (a) patents, patent
applications, provisional patents and utility models and applications therefor
and equivalent or similar rights anywhere in the world in inventions and
discoveries, including invention disclosures; (b) trade secrets and other
confidential or proprietary information (including ideas, formulae,
compositions, inventions (whether patentable or unpatentable and whether or not
reduced to practice), know-how, manufacturing and production processes and
techniques, marketing and other business systems, research and development
information, drawings, specifications, designs, plans, proposals, financial and
marketing plans and customer and supplier lists and information); (c)
unregistered and registered copyrights and copyrightable works, all
registrations and applications therefor, and all other rights corresponding
thereto; (d) trademarks, service marks, trade dress, trade names, logos and
corporate names (in each case, whether registered or unregistered) and
registrations and applications for registration therefor (“Trademarks”); (e)
uniform resource locator and World Wide Web addresses and domain names and
applications and registrations therefor (“Domains”); (f) all rights in databases
and data collections; (g) any and all (i) computer programs, including any and
all software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) descriptions, flow-charts and other work
product used to design, plan, organize and develop any of the foregoing, and
(iii) documentation including user manuals and other training documentation
related to any of the foregoing; (h) any similar or equivalent rights to any of
the foregoing, including, but not limited to moral rights (as applicable); (i)
the right to sue for past, present and future infringement, misappropriation or
violation of any rights; and (j) all goodwill associated with any of the
foregoing.
“IRS” means the Internal Revenue Service or any successor thereto.
“Knowledge” when applied to the Company means the actual knowledge, after due
inquiry, of the Owners, Lee Hueckel, Chris Lloyd, and Scott Swinford.
“Knowledge” when applied to a particular Seller means the actual knowledge,
after due inquiry, of such Seller.
“Law” means any statute, law, ordinance, regulation, rule, code, Court Order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Entity.
“Landlord” means J&J Hueckel Trust and the Hueckel Family Trust.

-46-
#34018857 v13

--------------------------------------------------------------------------------




“Liability” or “Liabilities” means any liability, debt, obligation, deficiency,
interest, Tax, penalty, fine, Claim, demand, judgment, Action or other loss,
cost or expense of any kind or nature whatsoever, whether asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, known or unknown, and whether due or become due and regardless of
when asserted.
“Lien” or “Liens” means any security interest, pledge, bailment (in the nature
of a pledge or for purposes of security), mortgage, deed of trust, the grant of
a power to confess judgment, conditional sales and title retention agreement
(including any lease in the nature thereof), charge, license, option, right of
first refusal, restriction, covenant, easement, encumbrance or other similar
arrangement or interest in real or personal property.
“Material Adverse Effect” means any event, change, circumstance, effect or state
of facts that, when considered individually or in the aggregate, is, or is
reasonably likely to be, material adverse to: (a) the business, financial
condition, prospects, assets, Liabilities, operations or results of operations
of the Company, taken as a whole, or (b) the ability of any Seller or the
Company to perform their respective obligations under this Agreement or to
consummate the transactions contemplated hereby; provided, however, that that
“Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which the Company operates; (iii) any changes in
financial or securities markets in general; (iv) acts of war (whether or not
declared), armed hostilities or terrorism, or the escalation or worsening
thereof; and (v) any changes in applicable Laws or accounting rules, including
GAAP.
“Open Source Materials” means any and all software or other material that (a) is
distributed as “free software”, “open source software” or under a similar
licensing or distribution model, including, but not limited to, the GNU General
Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public
License (MPL), the Artistic License (e.g., PERL); the Netscape Public License;
the Sun Community Source License (SCSL); the Sun Industry Standards License
(SISL), or any other license described by the Open Source Initiative as set
forth on www.opensource.org; or (b) requires as a condition of use, modification
and/or distribution of such software or material that such software or material
or other software or material incorporated into, derived from or distributed
with such software or material (i) be disclosed or distributed in source code
form, (ii) be licensed for the purpose of making derivative works, or (iii) be
redistributable at no charge.
“ordinary course of business” means the ordinary course of business consistent
with past custom and practice, including as to nature, frequency and amount and
with regard to employment agreements, employment benefits and retirement plans,
office leases, equipment leases and other operating leases and vendor
agreements.
“Person” means an individual, a partnership, a corporation, an association, a
limited liability company a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Entity.

-47-
#34018857 v13

--------------------------------------------------------------------------------




“Pre-Closing Tax Period” means (a) any Tax period ending on or before the
Closing Date and (b) with respect to a Taxable period that commences on or
before but ends after the Closing Date, the portion of such period up to and
including the Closing Date.
“Schedules” means the disclosure schedules dated the date of this Agreement
delivered by Sellers and the Company in connection with the execution and
delivery of this Agreement.
“Sublease” means that certain Sublease, dated July 2, 2013, by and among the
Company and ECS Imaging, Inc.
“Tax” or “Taxes” means (a) any federal, state, local, or foreign income, gross
receipts, license; payroll, employment, excise, escheat, abandoned or unclaimed
property, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security, unemployment, disability, real property, personal property,
sales, use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not, and including any obligation to
indemnify or otherwise assume or succeed to the Tax Liability of any other
Person; and (b) any Liability for the payment of any amounts of the type
described in clause (a) as a result of any express or implied obligation to
indemnify or otherwise assume or succeed to the Liability of any other Person,
or as a transferee or successor, by contract, or otherwise.
“Tax Return” means any return, declaration, report, Claim for refund, or
information return or statement relating to Taxes, including any Schedule or
attachment thereto, and including any amendment thereof, and including Treasury
Form TD F 90-22.1 and FinCEN Form 114.
“Third Party” means, with respect to any Person, any other Person that is not an
Affiliate of such Person.
“Transaction Documents” means this Agreement and the Contracts and other
documents contemplated to be delivered or executed in connection herewith.
“Trusts” means the J&J Hueckel Trust and the Hueckel Family Trust.
“Working Capital” means (a) the current assets (excluding any Cash Amount) of
the Company, minus (b) the current liabilities of the Company, in each case
determined in accordance with the Company Accounting Principles.
ARTICLE 9
MISCELLANEOUS
9.1    No Third Party Beneficiaries. This Agreement will not confer any rights
or remedies upon any Person other than the Parties (and, where indicated herein,
with

-48-
#34018857 v13

--------------------------------------------------------------------------------




respect to Article 6, and the Affiliates of the Parties) and their respective
successors and permitted assigns.
9.2    Entire Agreement. This Agreement (including the Schedules and the
documents referred to herein) constitutes the entire agreement between the
Parties and supersedes any prior understandings, agreements or representations
by or between the Parties, written or oral, that may have related in any way to
the subject matter hereof.
9.3    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Parties named herein and their respective successors,
permitted assigns, heirs, transferees, executors, administrators and legal
representatives, but neither this Agreement nor any of the rights or obligations
hereunder may be assigned (whether by operation of law, through a change in
control or otherwise) by any Seller without the prior written consent of Buyer.
9.4    Specific Performance. Sellers acknowledge and agree that Buyer would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, Sellers agree that Buyer shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
Action instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter (subject to the provisions set
forth in Section 9.13).
9.5    Counterparts; Delivery by Facsimile or PDF. This Agreement may be
executed in one or more counterparts (including by means of telecopied signature
pages or signature pages delivery by electronic transmission in portable
document format (pdf)), all of which taken together will constitute one and the
same instrument. This Agreement and any signed agreement or instrument entered
into in connection with this Agreement, and any amendments hereto or thereto, to
the extent signed and delivered by means of a facsimile machine or electronic
transmission in portable document format (pdf), will be treated in all manner
and respects as an original agreement or instrument and will be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any Party hereto or to any such
agreement or instrument, each other Party hereto or thereto will re-execute
original forms thereof and deliver them to all other parties. No Party hereto or
to any such agreement or instrument will raise the use of a facsimile machine or
electronic transmission in portable document format (pdf) to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or electronic transmission
in portable document format (pdf) as a defense to the formation of a Contract
and each Party forever waives any such defense, except to the extent such
defense related to lack of authenticity.
9.6    Descriptive Headings. The headings and captions used in this Agreement
and the table of contents to this Agreement are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement.

-49-
#34018857 v13

--------------------------------------------------------------------------------




9.7    Notices. All notices, consents, waivers and other communications required
or permitted by this Agreement shall be in writing and shall be deemed given to
a Party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid), or (b) sent by facsimile
or e-mail with confirmation of transmission by the transmitting equipment
confirmed with a copy delivered as provided in clause (a), in each case to the
following addresses, facsimile numbers or e-mail addresses and marked to the
attention of the Person (by name or title) designated below (or to such other
address, facsimile number, e-mail address or Person as a Party may designate by
notice to the other Party):

-50-
#34018857 v13

--------------------------------------------------------------------------------




If to Sellers, Owners or the Company (prior to the Closing):
 
Pacific Instruments, Inc.
4080 Pike Lane
Concord, CA 94520
Attention: John Hueckel
 
with a copy to:
 
Meissner Joseph & Palley, Inc.
1555 River Park Drive, Suite 108
Sacramento, California, 95815
Attention: John Meissner
 
If to Representative:
 
John Hueckel
P.O. Box 1239
Carefree, AZ 85377
Email: jhueckel@pacificinstruments.com
 
with a copy to:
 
Meissner Joseph & Palley, Inc.
1555 River Park Drive, Suite 108
Sacramento, California, 95815
Attention: John Meissner
 
If to Buyer or the Company (on or after the Closing):
 
c/o Vishay Precision Group, Inc.
3 Great Valley Parkway, Suite 150
Malvern, PA 19355
Attention: William M. Clancy
Email: bill.clancy@vpgsensors.com
 
with a copy to (which will not constitute notice):
 
Pepper Hamilton LLP
3000 Two Logan Square
18th and Arch Streets
Philadelphia, PA 19103
Attn: Barry M. Abelson
Email: abelsonb@pepperlaw.com


-51-
#34018857 v13

--------------------------------------------------------------------------------




Any Party may send any notice, request, demand, Claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, Claim or other communication
will be deemed to have been duly given unless and until it actually is received
by the intended recipient. Any Party may change the address to which notices,
requests, demands, Claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.
9.8    Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement will be governed by
and construed in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.
9.9    Amendments and Waivers. No amendment of any provision of this Agreement
will be valid unless the same will be in writing and signed by the Parties. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, will be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.
9.10    Incorporation of Schedules and Exhibits. The Schedules and the Exhibits
identified in this Agreement are incorporated herein by reference and made a
part hereof.
9.11    Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party hereto by virtue of the authorship of any of the
provisions of this Agreement. Where specific language is used to clarify by
example a general statement contained herein (such as by using the word
“including”), such specific language will not be deemed to modify, limit or
restrict in any manner the construction of the general statement to which it
relates. Whenever required by the context, any pronoun used in this Agreement
will include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs will include the plural and vice
versa. Nothing in the Schedules hereto will be deemed adequate to disclose an
exception to a representation or warranty made herein unless the
Schedule identifies the exception with reasonable particularity and describes
the relevant facts in reasonable detail. Without limiting the generality of the
foregoing, the mere listing (or inclusion of a copy) of a document or other item
will not be deemed adequate to disclose an exception to a representation or
warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself). The Parties intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any Party has breached any representation, warranty, or
covenant contained herein (or is otherwise entitled to indemnification) in any
respect, the fact that there exists another representation, warranty, or
covenant (including any indemnification provision) relating

-52-
#34018857 v13

--------------------------------------------------------------------------------




to the same subject matter (regardless of the relative levels of specificity)
which the Party has not breached (or is not otherwise entitled to
indemnification with respect thereto) will not detract from or mitigate the fact
that the Party is in breach of the first representation, warranty, or covenant
(or is otherwise entitled to indemnification pursuant to a different provision).
Any reference to any particular Code Section or any other Law will be
interpreted to include any revision of or successor to that Section regardless
of how it is numbered or classified. If any payment is required to be made, or
other action (including the giving of notice) is required to be taken, pursuant
to this Agreement on a day which is not a Business Day, then such payment or
action shall be considered to have been made or taken in compliance with this
Agreement if made or taken on the next succeeding Business Day.
9.12    Severability of Provisions. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance will be held to be prohibited by,
illegal or unenforceable under applicable Law in any respect by a court of
competent jurisdiction, such provision will be ineffective only to the extent of
such prohibition, illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
9.13    Consent to Jurisdiction. Each Party (a) irrevocably submits to the
exclusive jurisdiction of the state courts of the State of California located in
Contra Costa County or the United States District Court for the Northern
District of California for the purpose of any Action (in contract, tort or
otherwise), inquiry proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof, (b) waives, to the
extent not prohibited by any Law, and agrees not to assert, by way of motion, as
a defense or otherwise, in any such Action, any Claim that it is not subject
personally to the jurisdiction of the above named courts, that its property is
exempt or immune from attachment or execution, that any such proceeding brought
in one of the above named courts is improper, or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) agrees not
to commence any Action (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof other than before one of the above named courts nor to
make any motion or take any other action seeking or intending to cause the
transfer or removal of any such Action (in contract, tort or otherwise),
inquiry, proceeding or investigation to any court other than one of the above
named court whether on the grounds of inconvenient forum or otherwise.
9.14    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH OF THE PARTIES WAIVES AND COVENANTS THAT IT NOT
WILL ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, ACTION, CLAIM, CAUSE OF ACTION, SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING

-53-
#34018857 v13

--------------------------------------------------------------------------------




OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTY
THAT THIS SECTION 9.14 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THE PARTIES
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND ANY OTHER
AGREEMENTS RELATING HERETO OR CONTEMPLATED HEREBY. ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9.14 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.
*    *    *    *    *


IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first above written.
BUYER: 

VISHAY PRECISION GROUP, INC.
 
By: /s/ William M. Clancy
Name: William M. Clancy
Its: CFO







[Signature page continues on next page]



-54-
#34018857 v13

--------------------------------------------------------------------------------








COMPANY:


PACIFIC INSTRUMENTS, INC.




By: /s/ John Hueckel
Name: John Hueckel
Its: President
 



SELLERS:


J&J HUECKEL TRUST


/s/ Joan Hueckel
Co-Trustee: Joan Hueckel
 
/s/ John Hueckel
Co-Trustee: John Hueckel
 


HUECKEL FAMILY TRUST


/s/ Dixie Hueckel
Co-Trustee: Dixie Hueckel
 
/s/ Norman Hueckel
Co-Trustee: Norman Hueckel
 
 
/s/ Lee Hueckel
Lee Hueckel
 
 
/s/ Scott Swinford
Name: Scott Swinford





[Signature page continues on next page]





Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------






OWNERS:
 
/s/ John Hueckel
John Hueckel
 
/s/ Norman Hueckel
Norman Hueckel
 
 
 
REPRESENTATIVE:




/s/ John Hueckel
Name: John Hueckel




Signature Page to Stock Purchase Agreement

